Name: Council Regulation (EU) No 1341/2014 of 15 December 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  EU finance;  tariff policy;  trade
 Date Published: nan

 18.12.2014 EN Official Journal of the European Union L 363/10 COUNCIL REGULATION (EU) No 1341/2014 of 15 December 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on 135 products which are currently not listed in Annex I to Council Regulation (EU) No 1387/2013 (1). Those products should, therefore, be inserted into that Annex. (2) It is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties on 52 of the products that are currently listed in Annex I to Regulation (EU) No 1387/2013. Those products should, therefore, be deleted from that Annex. (3) It is necessary to modify the product descriptions of 29 suspensions included in Annex I to Regulation (EU) No 1387/2013 in order to take account of technical product developments, economic trends on the market or to carry out linguistic adaptations. Moreover, following upcoming changes in the Combined Nomenclature as of 1 January 2015, TARIC codes for 95 additional products should be amended. In addition, for one product, multiple classification is considered no longer necessary. The suspensions in respect of which modifications are necessary should be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013, and the modified suspensions should be reinserted into that list. (4) Tariff suspensions should be reviewed regularly with the possibility of deletion at the request of a party concerned. Where it is justified by the Union's interest, a tariff suspension is prolonged and a new review date is set. (5) For 184 products it is necessary, in the interest of the Union, to amend the date for their mandatory review in order to allow duty free imports beyond that date. Those products have been reviewed and have been given revised dates for their next mandatory review. Therefore, they should be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013, and the modified suspensions should be reinserted into that list. (6) It is necessary, in the interest of the Union, to shorten the period of mandatory review for four products. The suspensions relating to those products should therefore be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013, and the modified suspensions should be reinserted into that list. With a view to adequately ensuring the continuous applicability of the suspension (without any intermission), the suspension relating to products with TARIC codes ex 8501320050 and ex 8501330055 should apply from 1 January 2014. (7) In the interest of clarity, the modified entries should be marked with an asterisk. (8) In order to allow an appropriate statistical monitoring, Annex II to Regulation (EU) No 1387/2013 should be completed with supplementary units for some of the new products for which suspensions are granted. For reasons of consistency, the supplementary units assigned to the products deleted from Annex I to Regulation (EU) No 1387/2013 should also be deleted from Annex II to that Regulation. (9) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (10) Since the amendments pursuant to this Regulation should take effect from 1 January 2015, this Regulation should apply from that date and enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1387/2013 is amended as follows: (1) the table in Annex I is amended as follows: (a) between the title and the table, the following note is inserted: (*) Suspension relating to a product in this Annex with regard to which the CN or TARIC code or the product description or the mandatory review date has been amended by Council Regulation (EU) No 722/2014 of 24 June 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products (OJ L 192, 1.7.2014, p. 9) or by Council Regulation (EU) No 1341/2014 of 15 December 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products (OJ L 363, 18.12.2014, p. 10) ; (b) between the title and the table, the following note is deleted: (*) Suspension relating to a product in this Annex with regard to which the CN or TARIC code or the product description or the mandatory review date has been amended by Council Regulation (EU) No 722/2014 of 24 June 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products (OJ L 192, 1.7.2014, p. 9) ; (c) the rows for the products listed in Annex I to this Regulation are inserted following the order of the CN codes indicated in the first column of the table in Annex I to Regulation (EU) No 1387/2013; (d) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted; (2) Annex II is amended as follows: (a) the rows for the supplementary units for which the CN and TARIC codes are set out in Annex III to this Regulation are added; (b) the rows for the supplementary units for which the CN and TARIC codes are set out in Annex IV to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. However, for products with TARIC codes ex 8501320050 and ex 8501330055, it shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2014. For the Council The President M. MARTINA (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). ANNEX I Tariff suspensions referred to in point (1)(c) of Article 1: CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review *ex 1511 90 19 ex 1511 90 91 ex 1513 11 10 ex 1513 19 30 ex 1513 21 10 ex 1513 29 30 10 10 10 10 10 10 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823 19 10,  methyl esters of fatty acids of heading 2915 or 2916,  fatty alcohols of subheadings 2905 17, 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products,  fatty alcohols of subheading 2905 16, pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products,  stearic acid of subheading 3823 11 00,  goods of heading 3401, or  fatty acids with high purity of heading 2915 for the manufacture of chemical products other than products of heading 3826 (1) 0 % 31.12.2015 *ex 1516 20 96 20 Jojoba oil, hydrogenated and interesterified, without any further chemical modification and not subjected to any texturisation process 0 % 31.12.2019 *ex 1517 90 99 10 Vegetable oil, refined, containing by weight 25 % or more but not more than 50 % arachidonic acid or 12 % or more but not more than 65 % docosahexaenoic acid and standardised with high oleic sunflower oil (HOSO) 0 % 31.12.2016 *ex 2008 99 49 ex 2008 99 99 30 40 Seedless boysenberry puree not containing added spirit, whether or not containing added sugar 0 % 31.12.2019 *ex 2009 49 30 91 Pineapple juice, other than in powder form:  with a Brix value of more than 20 but not more than 67,  a value of more than EUR 30 per 100 kg net weight,  containing added sugars used in the manufacture of products of food or drink industry (1) 0 % 31.12.2019 *ex 2009 81 31 10 Cranberry juice concentrate:  of a Brix value of 40 or more but not more than 66,  in immediate packings of a content of 50 litres or more 0 % 31.12.2019 ex 2009 89 73 ex 2009 89 73 11 13 Passion fruit juice and passion fruit juice concentrate, whether or not frozen:  with a Brix value of 13,7 or more but not more than 55,  of a value of more than EUR 30 per 100 kg net weight,  in immediate packings of a content of 50 litres or more, and  with added sugar for the use in the manufacture of products of food or drink industry (1) 0 % 31.12.2019 ex 2009 89 97 ex 2009 89 97 21 29 Passion fruit juice and passion fruit juice concentrate, whether or not frozen:  with a Brix value of 10 or more but not more than 13,7,  of a value of more than EUR 30 per 100 kg net weight,  in immediate packings of a content of 50 litres or more, and  without added sugar for the use in the manufacture of products of food or drink industry (1) 0 % 31.12.2019 *ex 2207 20 00 ex 2207 20 00 ex 3820 00 00 20 80 20 Feedstock consisting of by weight:  88 % or more but not more than 92 % of Ethanol,  2,2 % or more but not more than 2,7 % of Monoethylene glycol,  1,0 % but not more than 1,3 % of Methylethylketone,  0,36 % or more but not more than 0,40 % of anionic surfactant (ca. 30 % active),  0,0293 % or more but not more than 0,0396 % of methyl isopropylketone,  0,0195 % or more but not more than 0,0264 % of 5 methyl-3-heptanone,  10 ppm or more but not more than 12 ppm of Denatonium Benzoate (Bitrex);  not more than 0,01 of Perfumes  6,5 % or more but not more than 8,0 % of water. for use in the manufacture of screenwash concentrate and other de-icing preparations (1) 0 % 31.12.2018 ex 2707 50 00 ex 2707 99 80 20 10 Mixture of xylenol-isomers and ethyl phenol-isomers, with a total xylenol content by weight of 62 % or more but less than 95 % 0 % 31.12.2019 ex 2811 22 00 50 Calcined amorphous silicon dioxide powder with a particle size of not more than 12 Ã ¼m of a kind used in the production of polymerisation catalysts for the manufacturing of polyethylene 0 % 31.12.2019 *ex 2818 20 00 10 Activated alumina with a specific surface area of at least 350 m2/g 0 % 31.12.2019 ex 2841 70 00 20 Diammonium tridecaoxotetramolybdate(2-) (CAS RN 2207-64-6) 0 % 31.12.2019 *ex 2842 10 00 20 Synthetic Chabasite Zeolite Powder 0 % 31.12.2019 *ex 2842 90 10 10 Sodium selenate (CAS RN 13410-01-0) 0 % 31.12.2019 *ex 2846 10 00 ex 3824 90 96 10 53 Rare-earth concentrate containing by weight 60 % or more but not more than 95 % of rare-earth oxides and not more than 1 % each of zirconium oxide, aluminium oxide or iron oxide, and having a loss on ignition of 5 % or more by weight 0 % 31.12.2018 *ex 2846 10 00 40 Cerium lanthanum neodymium praseodymium carbonate, whether or not hydrated 0 % 31.12.2015 ex 2903 39 90 70 1,1,1,2-Tetrafluoroethane feedstock for pharmaceutical grade production conforming to the following specification:  not more than 600 ppm by weight of R134 (1,1,2,2-Tetrafluoroethane),  not more than 5 ppm by weight of R143a (1,1,1-Trifluoroethane),  not more than 2 ppm by weight of R125 (Pentafluoroethane),  not more than 100 ppm by weight of R124 (1-Chloro-1,2,2,2-tetrafluoroethane),  not more than 30 ppm by weight of R114 (1,2-Dichlorotetrafluoroethane),  not more than 50 ppm by weight of R114a (1,1-Dichlorotetrafluoroethane),  not more than 250 ppm by weight of R133a (1-Chloro-2,2,2-Trifluoroethane),  not more than 2 ppm by weight of R22 (Chlorodifluoromethane),  not more than 2 ppm by weight of R115 (Chloropentafluoroethane),  not more than 2 ppm by weight of R12 (Dichlorodifluoromethane),  not more than 20 ppm by weight of R40 (Methyl chloride),  not more than 20 ppm by weight of R245cb (1,1,1,2,2-pentafluoropropane),  not more than 20 ppm by weight of R12B1 (Chlorodifluorobromomethane),  not more than 20 ppm by weight of R32 (Difluoromethane),  not more than 15 ppm by weight of R31 (Chlorofluoromethane),  not more than 10 ppm by weight of R152a (1,1-Difluoroethane),  not more than 20 ppm by weight of 1131 (1-Chloro-2 Fluoroethylene),  not more than 20 ppm by weight of 1122 (1-Chloro-2,2-Difluoroethylene),  not more than 3 ppm by weight of 1234yf (2,3,3,3-Tetrafluoropropene),  not more than 3 ppm by weight of 1243zf (3,3,3 Trifluoropropene),  not more than 3 ppm by weight of 1122a (1-Chloro-1,2-Difluoroethylene),  not more than 4,5 ppm by weight of 1234yf+1122a+1243zf (2,3,3,3-Tetrafluoropropene, +1-Chloro-1,2-Difluoroethylene+3,3,3-Trifluoropropene)  not more than 3 ppm by weight of any individual unspecified/unknown chemical,  not more than 10 ppm by weight of all unspecified/unknown chemicals combined,  not more than 10 ppm by weight of water,  with an acidity level of not more than 0,1 ppm by weight,  without Halides,  not more than 0,01 % by volume of High Boilers,  without any odour (no malodour) For further purification to an inhalation grade of HFC 134a produced under GMP (Good Manufacturing Practice) for use in the manufacture of a propellant for medical aerosols whose contents are taken into the oral or nasal cavities, and/or the respiratory tract (CAS RN 811-97-2) (1) 0 % 31.12.2019 ex 2903 99 90 75 3-Chloro-alpha,alpha,alpha-trifluorotoluene (CAS RN 98-15-7) 0 % 31.12.2019 *ex 2904 10 00 30 Sodium p-styrenesulphonate (CAS RN 2695-37-6) 0 % 31.12.2019 *ex 2904 10 00 50 Sodium 2-methylprop-2-ene-1-sulphonate (CAS RN 1561-92-8) 0 % 31.12.2019 *ex 2904 20 00 40 2-Nitropropane (CAS RN 79-46-9) 0 % 31.12.2019 *ex 2904 90 40 10 Trichloronitromethane, for the manufacture of goods of subheading 3808 92 (CAS RN 76-06-2) (1) 0 % 31.12.2019 *ex 2904 90 95 20 1-Chloro-2,4-dinitrobenzene (CAS RN 97-00-7) 0 % 31.12.2019 *ex 2904 90 95 30 Tosyl chloride (CAS RN 98-59-9) 0 % 31.12.2019 ex 2904 90 95 60 4,4 ²-Dinitrostilbene-2,2 ²-disulfonic acid (CAS RN 128-42-7) 0 % 31.12.2019 ex 2904 90 95 70 1-Chloro-4-nitrobenzene (CAS RN 100-00-5) 0 % 31.12.2019 *ex 2905 19 00 40 2,6-Dimethylheptan-2-ol (CAS RN 13254-34-7) 0 % 31.12.2019 *ex 2905 29 90 10 3,5-Dimethylhex-1-yn-3-ol (CAS RN 107-54-0) 0 % 31.12.2015 *ex 2905 59 98 20 2,2,2-Trifluoroethanol (CAS RN 75-89-8) 0 % 31.12.2019 ex 2906 19 00 50 4-tert-Butylcyclohexanol (CAS RN 98-52-2) 0 % 31.12.2019 ex 2907 12 00 20 Mixture of meta-cresol (CAS RN 108-39-4) and para-cresol (CAS RN 106-44-5) with a purity by weight of 99 % or more 0 % 31.12.2019 ex 2907 19 10 10 2,6-Xylenol (CAS RN 576-26-1) 0 % 31.12.2019 ex 2908 19 00 30 4-Chlorophenol (CAS RN 106-48-9) 0 % 31.12.2019 *ex 2909 30 90 10 2-(Phenylmethoxy)naphthalene (CAS RN 613-62-7) 0 % 31.12.2019 *ex 2909 30 90 20 1,2-Bis(3-methyl-phenoxy)ethane (CAS RN 54914-85-1) 0 % 31.12.2019 ex 2909 50 00 30 2-tert-Butyl-4-hydroxyanisole and 3-tert-butyl-4-hydroxyanisole, mixed isomers (CAS RN 25013-16-5) 0 % 31.12.2019 ex 2914 39 00 15 2,6-Dimethyl-1-indanone (CAS RN 66309-83-9) 0 % 31.12.2019 ex 2914 39 00 25 1,3-Diphenylpropane-1,3-dione (CAS RN 120-46-7) 0 % 31.12.2019 *ex 2914 69 90 20 2-Pentylanthraquinone (CAS RN 13936-21-5) 0 % 31.12.2019 *ex 2915 39 00 50 3-Acetylphenyl acetate (CAS RN 2454-35-5) 0 % 31.12.2019 ex 2915 90 70 45 Trimethyl orthoformate (CAS RN 149-73-5) 0 % 31.12.2019 *ex 2915 90 70 50 Allyl heptanoate (CAS RN 142-19-8) 0 % 31.12.2019 *ex 2916 13 00 10 Hydroxyzinc methacrylate powder (CAS RN 63451-47-8) 0 % 31.12.2015 ex 2916 19 95 50 Methyl 2-fluoroacrylate (CAS RN 2343-89-7) 0 % 31.12.2019 ex 2916 39 90 13 3,5-Dinitrobenzoic acid (CAS RN 99-34-3) 0 % 31.12.2019 *ex 2917 11 00 30 Cobalt oxalate (CAS RN 814-89-1) 0 % 31.12.2019 *ex 2917 19 10 10 Dimethyl malonate (CAS RN 108-59-8) 0 % 31.12.2019 *ex 2917 19 90 30 Ethylene brassylate (CAS RN 105-95-3) 0 % 31.12.2019 ex 2918 19 30 10 Cholic Acid (CAS RN 81-25-4) 0 % 31.12.2019 ex 2918 19 30 20 3-Ã ±,12-Ã ±-Dihydroxy-5-Ã ²-cholan-24-oic acid (deoxycholic acid) (CAS RN 83-44-3) 0 % 31.12.2019 ex 2918 30 00 60 4-Oxovaleric acid (CAS RN 123-76-2) 0 % 31.12.2019 *ex 2918 99 90 20 Methyl 3-methoxyacrylate (CAS RN 5788-17-0) 0 % 31.12.2019 ex 2918 99 90 35 p-Anisic acid (CAS RN 100-09-4) 0 % 31.12.2019 ex 2918 99 90 45 4-Methylcatechol dimethyl acetate (CAS RN 52589-39-6) 0 % 31.12.2019 *ex 2918 99 90 70 Allyl-(3-methylbutoxy)acetate (CAS RN 67634-00-8) 0 % 31.12.2019 ex 2919 90 00 70 Tris(2-butoxyethyl)phosphate (CAS RN 78-51-3) 0 % 31.12.2019 *ex 2921 19 50 ex 2929 90 00 10 20 Diethylamino-triethoxysilane (CAS RN 35077-00-0) 0 % 31.12.2019 ex 2921 19 99 80 Taurine (CAS RN 107-35-7), with 0,5 % addition of anti-caking agent silicon dioxide (CAS RN 112926-00-8) 0 % 31.12.2019 *ex 2921 42 00 70 2-Aminobenzene-1,4-disulfonic acid (CAS RN 98-44-2) 0 % 31.12.2019 *ex 2921 45 00 10 Sodium hydrogen 3-aminonaphthalene-1,5-disulphonate (CAS RN 4681-22-5) 0 % 31.12.2015 *ex 2921 51 19 20 Toluene diamine (TDA), containing by weight:  72 % or more but not more than 82 % of 4-methyl-m-phenylenediamine, and  17 % or more but not more than 22 % of 2-methyl-m-phenylenediamine, and  not more than 0,23 % of residual tar whether or not containing 7 % or less of water 0 % 31.12.2018 *ex 2921 51 19 50 Mono- and dichloroderivatives of p-phenylenediamine and p-diaminotoluene 0 % 31.12.2019 *ex 2922 19 85 80 N-[2-[2-(Dimethylamino)ethoxy]ethyl]-N-methyl-1,3-propanediamine (CAS RN 189253-72-3) 0 % 31.12.2019 *ex 2922 21 00 30 6-Amino-4-hydroxynaphthalene-2-sulphonic acid (CAS RN 90-51-7) 0 % 31.12.2019 *ex 2922 21 00 50 Sodium hydrogen 4-amino-5-hydroxynaphthalene-2,7-disulphonate (CAS RN 5460-09-3) 0 % 31.12.2019 *ex 2922 29 00 65 4-Trifluoromethoxyaniline (CAS RN 461-82-5) 0 % 31.12.2019 *ex 2922 49 85 15 DL-Aspartic acid used for the manufacture of food-integrators (CAS RN 617-45-8) (1) 0 % 31.12.2019 ex 2922 49 85 25 Dimethyl 2-aminobenzene-1,4-dicarboxylate (CAS RN 5372-81-6) 0 % 31.12.2019 *ex 2922 49 85 50 D-(-)-Dihydrophenylglycine (CAS RN 26774-88-9) 0 % 31.12.2019 *ex 2922 50 00 20 1-[2-Amino-1-(4-methoxyphenyl)-ethyl]-cyclohexanol hydrochloride (CAS RN 130198-05-9) 0 % 31.12.2019 ex 2923 10 00 10 Calcium phosphoryl choline chloride tetra hydrate (CAS RN 72556-74-2) 0 % 31.12.2019 ex 2923 90 00 85 N,N,N-Trimethylanilinium chloride (CAS RN 138-24-9) 0 % 31.12.2019 ex 2924 19 00 15 N-Ethyl N-Methylcarbamoyl Chloride (CAS RN 42252-34-6) 0 % 31.12.2019 ex 2924 29 98 17 2-(Trifluoromethyl) benzamide (CAS RN 360-64-5) 0 % 31.12.2019 ex 2924 29 98 19 2-[[2-(Benzyloxycarbonylamino)acetyl]amino]propionic acid (CAS RN 3079-63-8) 0 % 31.12.2019 *ex 2924 29 98 20 2-Chloro-N-(2-ethyl-6-methylphenyl)-N-(propan-2-yloxymethyl)acetamide (CAS RN 86763-47-5) 0 % 31.12.2019 *ex 2924 29 98 92 3-Hydroxy-2-naphthanilide (CAS RN 92-77-3) 0 % 31.12.2019 ex 2926 90 95 12 Cyfluthrin (ISO) (CAS RN 68359-37-5) with a purity by weight of 95 % or more 0 % 31.12.2019 ex 2926 90 95 16 4-Cyano-2-nitrobenzoic acid methyl ester (CAS RN 52449-76-0) 0 % 31.12.2019 *ex 2926 90 95 20 2-(m-Benzoylphenyl)propiononitrile (CAS RN 42872-30-0) 0 % 31.12.2019 *ex 2926 90 95 63 1-(Cyanoacetyl)-3-ethylurea (CAS RN 41078-06-2) 0 % 31.12.2015 *ex 2926 90 95 64 Esfenvalerate of a purity by weight of 83 % or more in a mixture of its own isomers (CAS RN 66230-04-4) 0 % 31.12.2019 *ex 2926 90 95 70 Methacrylonitrile (CAS RN 126-98-7) 0 % 31.12.2019 *ex 2926 90 95 74 Chlorothalonil (ISO) (CAS RN 1897-45-6) 0 % 31.12.2019 *ex 2926 90 95 75 Ethyl 2-cyano-2-ethyl-3-methylhexanoate (CAS RN 100453-11-0) 0 % 31.12.2019 ex 2927 00 00 15 C.C ²-Azodi(formamide) (CAS RN 123-77-2) in the form of yellow powder with a decomposition temperature of 180 °C or more but not more than 220 °C used as a foaming agent in the manufacture of thermoplastic resins, elastomer and cross-linked polythene foam 0 % 31.12.2019 ex 2928 00 90 65 2-Amino-3-(4-hydroxyphenyl) propanal semicarbazone hydrochloride 0 % 31.12.2019 *ex 2929 10 00 15 3,3 ²-Dimethylbiphenyl-4,4 ²-diyl diisocyanate (CAS RN 91-97-4) 0 % 31.12.2019 *ex 2930 90 99 64 3-Chloro-2-methylphenyl methyl sulphide (CAS RN 82961-52-2) 0 % 31.12.2019 *ex 2930 90 99 81 Disodium hexamethylene-1,6-bisthiosulfate dihydrate (CAS RN 5719-73-3) 3 % 31.12.2019 *ex 2931 90 80 03 Butylethylmagnesium (CAS RN 62202-86-2), in the form of a solution in heptane 0 % 31.12.2018 *ex 2931 90 80 05 Diethylmethoxyborane (CAS RN 7397-46-8), whether or not in the form of a solution in tetrahydrofuran according to note 1e to Chapter 29 of the CN 0 % 31.12.2015 *ex 2931 90 80 08 Sodium diisobutyldithiophosphinate (CAS RN 13360-78-6) in an aqueous solution 0 % 31.12.2017 *ex 2931 90 80 10 Triethylborane (CAS RN 97-94-9) 0 % 31.12.2015 *ex 2931 90 80 13 Trioctylphosphine oxide (CAS RN 78-50-2) 0 % 31.12.2016 *ex 2931 90 80 15 Methylcyclopentadienyl manganese tricarbonyl containing not more than 4,9 % by weight of cyclopentadienyl manganese tricarbonyl (CAS RN 12108-13-3) 0 % 31.12.2019 *ex 2931 90 80 18 Methyl tris (2-pentanoneoxime) silane (CAS RN 37859-55-5) 0 % 31.12.2019 *ex 2931 90 80 20 Diethylborane isopropoxide (CAS RN 74953-03-0) 0 % 31.12.2015 *ex 2931 90 80 23 Di-tert-butylphosphane (CAS RN 819-19-2) 0 % 31.12.2018 *ex 2931 90 80 25 (Z)-Prop-1-en-1-ylphosphonic acid (CAS RN 25383-06-6) 0 % 31.12.2017 *ex 2931 90 80 28 N-(Phosphonomethyl)iminodiacetic acid (CAS RN 5994-61-6) 0 % 31.12.2019 *ex 2931 90 80 30 Bis(2,4,4-trimethylpentyl)phosphinic acid (CAS RN 83411-71-6) 0 % 31.12.2018 *ex 2931 90 80 33 Dimethyl[dimethylsilyldiindenyl]hafnium (CAS RN 220492-55-7) 0 % 31.12.2019 *ex 2931 90 80 35 N,N-Dimethylanilinium tetrakis(pentafluorophenyl)borate (CAS RN 118612-00-3) 0 % 31.12.2019 *ex 2931 90 80 38 Phenylphosphonic dichloride (CAS RN 824-72-6) 0 % 31.12.2016 *ex 2931 90 80 40 Tetrakis(hydroxymethyl)phosphonium chloride (CAS RN 124-64-1) 0 % 31.12.2016 *ex 2931 90 80 43 Mixture of the isomers 9-icosyl-9-phosphabicyclo[3.3.1]nonane and 9-icosyl-9-phosphabicyclo[4.2.1]nonane 0 % 31.12.2018 *ex 2931 90 80 45 Tris(4-methylpentan-2-oximino)methylsilane (CAS RN 37859-57-7) 0 % 31.12.2018 *ex 2931 90 80 48 Tetrabutylphosphonium acetate in the form of an aqueous solution (CAS RN 30345-49-4) 0 % 31.12.2019 *ex 2931 90 80 50 Trimethylsilane (CAS RN 993-07-7) 0 % 31.12.2016 *ex 2931 90 80 53 Trimethylborane (CAS RN 593-90-8) 0 % 31.12.2019 *ex 2931 90 80 55 3-(Hydroxyphenylphosphinoyl)propionic acid (CAS RN 14657-64-8) 0 % 31.12.2018 *ex 2932 19 00 40 Furan (CAS RN 110-00-9) of a purity by weight of 99 % or more 0 % 31.12.2019 *ex 2932 19 00 41 2,2 di(tetrahydrofuryl)propane (CAS RN 89686-69-1) 0 % 31.12.2019 *ex 2932 19 00 45 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4 deoxy-Ã ±-D-galactopyranoside (CAS RN 56038-13-2) 0 % 31.12.2019 *ex 2932 19 00 70 Furfurylamine (CAS RN 617-89-0) 0 % 31.12.2019 ex 2932 99 00 43 Ethofumesate (ISO) (CAS RN 26225-79-6) with a purity by weight of 97 % or more 0 % 31.12.2019 ex 2933 19 90 15 Pyrasulfotole (ISO) (CAS RN 365400-11-9) with a purity by weight of 96 % or more 0 % 31.12.2019 ex 2933 19 90 25 3-Difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid (CAS RN 176969-34-9) 0 % 31.12.2019 *ex 2933 19 90 50 Fenpyroximate (ISO) (CAS RN 134098-61-6) 0 % 31.12.2019 *ex 2933 19 90 60 Pyraflufen-ethyl (ISO) (CAS RN 129630-19-9) 0 % 31.12.2019 *ex 2933 29 90 40 Triflumizole (ISO) (CAS RN 68694-11-1) 0 % 31.12.2019 ex 2933 29 90 55 Fenamidone (ISO) (CAS RN 161326-34-7) with a purity by weight of 97 % or more 0 % 31.12.2019 2933 39 50 Fluroxypyr (ISO) methyl ester (CAS RN 69184-17-4) 0 % 31.12.2019 *ex 2933 39 99 20 Copper pyrithione powder (CAS RN 14915-37-8) 0 % 31.12.2015 ex 2933 39 99 22 Isonicotinic Acid (CAS RN 55-22-1) 0 % 31.12.2019 *ex 2933 39 99 24 2-Chloromethyl-4-methoxy-3,5-dimethylpyridine hydrochloride (CAS RN 86604-75-3) 0 % 31.12.2019 ex 2933 39 99 28 Ethyl-3-[(3-amino-4-methylamino-benzoyl)-pyridin-2-yl-amino]-propionate (CAS RN 212322-56-0) 0 % 31.12.2019 *ex 2933 39 99 30 Fluazinam (ISO) (CAS RN 79622-59-6) 0 % 31.12.2019 ex 2933 39 99 34 3-Chloro-(5-trifluoromethyl)-2-pyridineacetonitrile (CAS RN 157764-10-8) 0 % 31.12.2019 *ex 2933 39 99 45 5-Difluoromethoxy-2-[[(3,4-dimethoxy-2-pyridyl)methyl]thio]-1H-benzimidazole (CAS RN 102625-64-9) 0 % 31.12.2019 *ex 2933 39 99 47 (-)-trans-4-(4 ²-Fluorophenyl)-3-hydroxymethyl-N-methylpiperidine (CAS RN 105812-81-5) 0 % 31.12.2015 *ex 2933 39 99 48 Flonicamid (ISO) (CAS RN 158062-67-0) 0 % 31.12.2019 *ex 2933 39 99 55 Pyriproxyfen (ISO) (CAS RN 95737-68-1) of a purity by weight of 97 % or more 0 % 31.12.2019 ex 2933 49 10 40 4,7-Dichloroquinoline (CAS RN 86-98-6) 0 % 31.12.2019 ex 2933 59 95 33 4,6-Dichloro-5-fluoropyrimidine (CAS RN 213265-83-9) 0 % 31.12.2019 ex 2933 59 95 37 6-Iodo-3-propyl-2-thioxo-2,3-dihydroquinazolin-4(1H)-one (CAS RN 200938-58-5) 0 % 31.12.2019 ex 2933 59 95 43 2-(4-(2-Hydroxyethyl)piperazin-1-yl)ethanesulfonic acid (CAS RN 7365-45-9) 0 % 31.12.2019 *ex 2933 59 95 45 1-[3-(Hydroxymethyl)pyridin-2-yl]-4-methyl-2-phenylpiperazine (CAS RN 61337-89-1) 0 % 31.12.2019 *ex 2933 59 95 50 2-(2-Piperazin-1-ylethoxy)ethanol (CAS RN 13349-82-1) 0 % 31.12.2019 *ex 2933 59 95 65 1-Chloromethyl-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate) (CAS RN 140681-55-6) 0 % 31.12.2019 *ex 2933 59 95 75 (2R,3S/2S,3R)-3-(6-Chloro-5-fluoro pyrimidin-4-yl)-2-(2,4-difluorophenyl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol hydrochloride, (CAS RN 188416-20-8) 0 % 31.12.2019 *ex 2933 79 00 60 3,3-Pentamethylene-4-butyrolactam (CAS RN 64744-50-9) 0 % 31.12.2019 ex 2933 99 80 23 Tebuconazole (ISO) (CAS RN 107534-96-3) with a purity by weight of 95 % or more 0 % 31.12.2019 ex 2933 99 80 27 5,6-Dimethylbenzimidazole (CAS RN 582-60-5) 0 % 31.12.2019 ex 2933 99 80 33 Penconazole (ISO) (CAS RN 66246-88-6) 0 % 31.12.2019 *ex 2933 99 80 37 8-Chloro-5,10-dihydro-11H-dibenzo [b,e] [1,4]diazepin-11-one (CAS RN 50892-62-1) 0 % 31.12.2019 *ex 2933 99 80 55 Pyridaben (ISO) (CAS RN 96489-71-3) 0 % 31.12.2019 ex 2934 10 00 45 2-Cyanimino-1,3-thiazolidine (CAS RN 26364-65-8) 0 % 31.12.2019 *ex 2934 10 00 60 Fosthiazate (ISO) (CAS RN 98886-44-3) 0 % 31.12.2019 *ex 2934 99 90 20 Thiophene (CAS RN 110-02-1) 0 % 31.12.2019 ex 2934 99 90 24 Flufenacet (ISO) (CAS RN 142459-58-3) with a purity by weight of 95 % or more 0 % 31.12.2019 ex 2934 99 90 26 4-Methylmorpholine 4-oxide in an aqueous solution (CAS RN 7529-22-8) 0 % 31.12.2019 ex 2934 99 90 27 2-(4-Hydroxyphenyl)-1-benzothiophene-6-ol (CAS RN 63676-22-2) 0 % 31.12.2019 ex 2934 99 90 29 2,2 ²-Oxybis(5,5-dimethyl-1,3,2-dioxaphosphorinane)-2,2 ²-disulphide (CAS RN 4090-51-1) 0 % 31.12.2019 *ex 2934 99 90 30 Dibenzo[b,f][1,4]thiazepin-11(10H)-one (CAS RN 3159-07-7) 0 % 31.12.2019 *ex 2934 99 90 83 Flumioxazin (ISO) (CAS RN 103361-09-7) of a purity by weight of 96 % or more 0 % 31.12.2019 *ex 2934 99 90 84 Etoxazole (ISO) (CAS RN 153233-91-1) of a purity by weight of 94,8 % or more 0 % 31.12.2019 *ex 2935 00 90 30 Mixture of isomers consisting of N-ethyltoluene-2-sulphonamide and N-ethyltoluene-4-sulphonamide 0 % 31.12.2015 ex 2935 00 90 43 Oryzalin (ISO) (CAS RN 19044-88-3) 0 % 31.12.2019 ex 2935 00 90 47 Halosulfuron-methyl (ISO) (CAS RN 100784-20-1) with a purity by weight of 98 % or more 0 % 31.12.2019 *ex 2935 00 90 53 2,4-Dichloro-5-sulphamoylbenzoic acid (CAS RN 2736-23-4) 0 % 31.12.2019 *ex 2935 00 90 63 Nicosulphuron (ISO), (CAS RN 111991-09-4) of a purity by weight of 91 % or more 0 % 31.12.2019 *ex 2935 00 90 77 [[4-[2-[[(3-Ethyl-2,5-dihydro-4-methyl-2-oxo-1H-pyrrol-1-yl)carbonyl]amino] ethyl]phenyl]sulfonyl]-carbamic acid ethyl ester, (CAS RN 318515-70-7) 0 % 31.12.2019 ex 3204 11 00 25 N-(2-chloroethyl)-4-[(2,6-dichloro-4-nitrophenyl)azo]-N-ethyl-m-toluidine (CAS RN 63741-10-6) 0 % 31.12.2019 ex 3204 16 00 10 Colourant Reactive Black 5 (CAS RN 17095-24-8) and preparations based thereon with a colourant Reactive Black 5 content of 60 % or more by weight but not more than 75 % 0 % 31.12.2019 ex 3204 17 00 12 Colourant C.I. Pigment Orange 64 (CAS RN 72102-84-2) and preparations based thereon with a Colourant C.I. colourant orange 64 content of 90 % or more by weight 0 % 31.12.2019 ex 3204 17 00 17 Colourant C.I. Pigment Red 12 (CAS RN 6410-32-8) and preparations based thereon with a Colourant C.I. Pigment Red 12 content of 35 % or more by weight 0 % 31.12.2019 ex 3204 17 00 23 Colourant C.I. Pigment Brown 41 (CAS RN 211502-16-8 or CAS RN 68516-75-6) 0 % 31.12.2019 ex 3204 17 00 27 Colourant C.I. Pigment Blue 15:4 (CAS RN 147-14-8) and preparations based thereon, containing by weight 95 % or more of an organic dyestuff 0 % 31.12.2019 *ex 3204 17 00 40 Colourant C.I. Pigment Yellow 120 (CAS RN 29920-31-8) and preparations based thereon with a colourant C.I. Pigment Yellow 120 content of 50 % or more by weight 0 % 31.12.2019 *ex 3204 17 00 50 Colourant C.I. Pigment Yellow 180 (CAS RN 77804-81-0) and preparations based thereon with a colourant C.I. Pigment Yellow 180 content of 90 % or more by weight 0 % 31.12.2019 *ex 3204 19 00 11 Photochromic dye, 3-(4-butoxyphenyl-6,7-dimethoxy-3-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carbonitrile 0 % 31.12.2015 ex 3204 19 00 12 Colourant C.I. Solvent Violet 49 (CAS RN 205057-15-4) 0 % 31.12.2019 ex 3204 19 00 14 Red colourant preparation, in a form of wet paste, containing by weight:  35 % or more but not more than 40 % of 1-[[4-(phenylazo)phenyl]azo]naphthalen-2-ol methyl derivatives (CAS RN 70879-65-1)  not more than 3 % of 1-(phenylazo)naphthalen-2-ol (CAS RN 842-07-9)  not more than 3 % of 1-[(2-methylphenyl)azo]naphthalen-2-ol (CAS RN 2646-17-5)  55 % or more but not more than 65 % of water 0 % 31.12.2019 *ex 3204 19 00 21 Photochromic dye, 4-(3-(4-butoxyphenyl)-6-methoxy-3-(4-methoxyphenyl)-13,13-dimethyl-11-(trifluoromethyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-7-yl)morpholine (CAS RN 1021540-64-6) 0 % 31.12.2019 *ex 3204 19 00 31 Photochromic dye, N-hexyl -6,7-dimethoxy-3,3-bis(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carboxamide 0 % 31.12.2015 *ex 3204 19 00 41 Photochromic dye, 4,4 ²-(13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-3,3-diyl)diphenol 0 % 31.12.2015 *ex 3204 19 00 51 Photochromic dye, 4-(4-(6,11-difluoro-13,13-dimethyl-3-phenyl-3,13-dihydrobenzo[h]indeno[2,1-f ]chromen-3-yl)phenyl)morpholine (CAS RN 1360882-72-6) 0 % 31.12.2015 ex 3206 19 00 20 Colourant C.I. Pigment Blue 27 (CAS RN 14038-43-8) 0 % 31.12.2019 *ex 3206 49 70 10 Non-aqueous dispersion, containing by weight:  57 % or more but not more than 63 % of aluminium oxide (CAS RN 1344-28-1)  37 % or more but not more than 42 % of titanium dioxide (CAS RN13463-67-7), and  1 % or more but not more than 2 % of triethoxycaprylyl silane (CAS RN 2943-75-1) 0 % 31.12.2018 ex 3207 30 00 20 Printing paste containing  30 % by weight or more, but not more than 50 % of silver and  8 % by weight or more, but not more than 17 % of palladium 0 % 31.12.2019 *ex 3208 90 19 ex 3824 90 92 45 63 Polymer consisting of a polycondensate of formaldehyde and naphthalenediol, chemically modified by reaction with an alkyne halide, dissolved in propylene glycol methyl ether acetate 0 % 31.12.2018 ex 3402 90 10 10 Surface-active mixture of methyltri-C8-C10-alkylammonium chlorides 0 % 31.12.2019 *ex 3402 90 10 60 Surface-active preparation, containing 2-ethylhexyloxymethyl oxirane 0 % 31.12.2015 *ex 3402 90 10 70 Surface-active preparation, containing ethoxylated 2,4,7,9-tetramethyl-5-decyne-4,7-diol (CAS RN 9014-85-1) 0 % 31.12.2019 *ex 3506 91 00 40 Acrylic pressure sensitive adhesive with a thickness of 0,076 mm or more but not more than 0,127 mm, put up in rolls of a width of 45,7 cm or more but not more than 132 cm supplied on a release liner with an initial peel adhesion release value of not less than 15 N/25 mm (measured according to ASTM D3330) 0 % 31.12.2019 ex 3507 90 90 10 Preparation of Achromobacter lyticus protease (CAS RN 123175-82-6) for use in the manufacture of human and analogue insulin products (1) 0 % 31.12.2019 *ex 3701 30 00 20 Photosensitive plate consisting of a photopolymer layer on a polyester foil of a total thickness of more than 0,43 mm but not more than 3,18 mm 0 % 31.12.2019 *ex 3705 90 90 10 Photomasks for photographically transferring circuit diagram patterns onto semiconductor wafers 0 % 31.12.2019 *ex 3707 10 00 45 Photosensitive emulsion consisting of cyclised polyisoprene containing:  55 % or more but not more than 75 % by weight of xylene and  12 % or more but not more than 18 % by weight of ethylbenzene 0 % 31.12.2019 *ex 3707 10 00 50 Photosensitive emulsion containing by weight:  20 % or more but not more than 45 % of copolymers of acrylates and/or methacrylates and hydroxystyrene derivatives,  25 % or more but not more than 50 % of organic solvent containing at least ethyl lactate and/or propylene glycolmethylether acetate,  5 % or more but not more than 30 % of acrylates,  not more than 12 % of a photoinitiator 0 % 31.12.2019 *ex 3707 90 90 40 Anti-reflection coating, in the form of an aqueous solution, containing by weight not more than:  2 % of halogen-free alkyl sulphonic acid, and  5 % of a fluorinated polymer 0 % 31.12.2019 *ex 3707 90 90 85 Rolls, containing:  a dry layer of a photosensitive acrylic resin,  on one side a poly(ethylene terephthalate) protecting foil and  on the other side a polyethylene protecting foil 0 % 31.12.2019 *ex 3808 91 90 30 Preparation containing endospores or spores and protein crystals derived from either:  Bacillus thuringiensis Berliner subsp. aizawai and kurstaki or,  Bacillus thuringiensis subsp. kurstaki or,  Bacillus thuringiensis subsp. israelensis or,  Bacillus thuringiensis subsp. aizawai or,  Bacillus thuringiensis subsp. tenebrionis 0 % 31.12.2019 *ex 3808 92 90 50 Preparations based on copper pyrithione (CAS RN 14915-37-8) 0 % 31.12.2019 *ex 3808 93 23 10 Herbicide containing flazasulfuron (ISO) as an active ingredient 0 % 31.12.2019 *ex 3808 93 90 10 Preparation, in the form of granules, containing by weight:  38,8 % or more but not more than 41,2 % of Gibberellin A3, or  9,5 % or more but not more than 10,5 % of Gibberellin A4 and A7 0 % 31.12.2019 *ex 3809 92 00 20 Defoamer, consisting of a mixture of oxydipropanol and 2,5,8,11-tetramethyldodec-6-yn-5,8-diol 0 % 31.12.2019 *ex 3811 19 00 10 Solution of more than 61 % but not more than 63 % by weight of methylcyclopentadienyl manganese tricarbonyl in an aromatic hydrocarbon solvent, containing by weight not more than:  4,9 % of 1,2,4-trimethyl-benzene,  4,9 % of naphthalene, and  0,5 % of 1,3,5-trimethyl-benzene 0 % 31.12.2019 ex 3811 21 00 48 Additives containing  overbased magnesium (C20-C24) alkylbenzenesulphonates (CAS RN 231297-75-9) and  by weight more than 25 % but not more than 50 % of mineral oils, having a total base number of more than 350, but not more than 450, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 53 Additives containing:  overbased calcium petroleum sulphonates (CAS 68783-96-0) with a sulphonate content by weight of 15 % or more, but not more than 30 % and  by weight more than 40 % but not more than 60 % of mineral oil, having a total base number of 280 or more but not more than 420, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 21 00 55 Additives containing:  low base number calcium polypropylbenzenesulphonate (CAS RN 75975-85-8) and  by weight more than 40 % but not more than 60 % mineral oils, having a total base number of more than 10 but not more than 25, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 21 00 57 Additives containing:  a polyisobutylene succinimide based mixture, and  more than 40 % but not more than 50 % by weight of mineral oils, having a total base number of more than 40, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 21 00 63 Additives containing:  an overbased mixture of calcium petroleum sulphonates (CAS RN 61789-86-4) and synthetic calcium alkylbenzenesulphonates (CAS RN 68584-23-6 and CAS RN 70024-69-0) with a total sulphonate content by weight of 15 % or more, but not more than 25 % and  by weight more than 40 % but not more than 60 % of mineral oils, having a total base number of 280 or more but not more than 320, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 21 00 65 Additives containing:  a polyisobutylene succinimide based mixture (CAS RN 160610-76-4), and  more than 35 % but not more than 50 % by weight of mineral oils, having a sulphur content of more than 0,7 % but not more than 1,3 % by weight, having a total base number of more than 8, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 29 00 15 Additives containing:  products from the reaction of branched heptyl phenol with formaldehyde, carbon disulphide and hydrazine (CAS RN 93925-00-9) and  by weight more than 15 % but not more than 28 % of light aromatic petroleum naphtha solvent, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 29 00 25 Additives containing at least salts of primary amines and mono- and di-alkylphosphoric acids, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 29 00 35 Additives consisting of an imidazoline based mixture (CAS RN 68784-17-8), for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 29 00 45 Additives consisting of a mixture of (C7-C9) dialkyl adipates, in which diisooctyl adipate (CAS RN 1330-86-5) is more than 85 % by weight of the mixture, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 ex 3811 29 00 55 Additives consisting of reaction products of diphenylamine and branched nonenes with:  by weight more than 28 % but not more than 35 % 4-monononyldiphenylamine, and  by weight more than 50 % but not more than 65 % 4,4 ²-dinonyldiphenylamine,  by weight a total percentage of 2, 4-dinonyldiphenylamine and 2, 4 ²-dinonyldiphenylamine of not more than 5 %, used for the manufacture of lubricating oils (1) 0 % 31.12.2019 *ex 3812 30 80 30 Compound stabilisers containing by weight 15 % or more but not more than 40 % of sodium perchlorate and not more than 70 % of 2-(2-methoxyethoxy)ethanol 0 % 31.12.2019 *ex 3815 90 90 70 Catalyst, consisting of a mixture of (2-hydroxypropyl)trimethylammonium formate and dipropylene glycols 0 % 31.12.2019 *ex 3815 90 90 80 Catalyst consisting predominantly of dinonylnaphthalenedisulphonic acid in the form of a solution in isobutanol 0 % 31.12.2015 *ex 3824 90 92 32 Mixture of divinylbenzene-isomers and ethylvinylbenzene-isomers, containing by weight 56 % or more but not more than 85 % of divinylbenzene (CAS RN 1321-74-0) 0 % 31.12.2019 *ex 3824 90 92 ex 3824 90 93 33 40 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid, either:  on a support of mineral wax, whether or not modified chemically, or  in the form of a solution in an organic solvent 0 % 31.12.2018 *ex 3824 90 92 34 Oligomer of tetrafluoroethylene, having one iodoethyl end-group 0 % 31.12.2018 *ex 3824 90 92 35 Preparations containing not less than 92 % but not more than 96,5 % by weight of 1,3:2,4-bis-O-(4-methylbenzylidene)-D-glucitol and also containing carboxylic acid derivatives and an alkyl sulphate 0 % 31.12.2016 *ex 3824 90 92 36 Calcium phosphonate phenate, dissolved in mineral oil 0 % 31.12.2016 *ex 3824 90 92 37 Mixture of acetates of 3-butylene-1,2-diol with a content by weight of 65 % or more but not more than 90 % 0 % 31.12.2018 *ex 3824 90 92 39 Preparations containing not less than 47 % by weight of 1,3:2,4-bis-O-benzylidene-D-glucitol 0 % 31.12.2016 *ex 3824 90 92 40 Mixture containing two or three of the following acrylates:  urethane acrylates,  tripropylene glycoldiacrylate,  ethoxylated bisphenol A acrylate and  poly(ethyleneglycol) 400 diacrylate 0 % 31.12.2015 *ex 3824 90 92 41 Solution of (chloromethyl)bis(4-fluorophenyl)methylsilane of a nominal concentration of 65 % in toluene 0 % 31.12.2015 *ex 3824 90 92 42 Preparation of tetrahydro-Ã ±-(1-naphthylmethyl)furan-2-propionic acid (CAS RN 25379-26-4) in toluene 0 % 31.12.2018 *ex 3824 90 92 43 Preparation, consisting of a mixture of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and propan-2-ol 0 % 31.12.2015 *ex 3824 90 92 44 Preparation containing by weight:  85 % or more but not more than 95 % of Ã ±-4-(2-cyano-2-butoxycarbonyl)vinyl-2-methoxy-phenyl-Ã -hydroxyhexa(oxyethylene), and  5 % or more but not more than 15 % of polyoxyethylene (20) sorbitan monopalmitate 0 % 31.12.2015 *ex 3824 90 92 45 Preparation consisting predominantly of Ã ³-butyrolactone and quaternary ammonium salts, for the manufacture of electrolytic capacitors (1) 0 % 31.12.2018 *ex 3824 90 92 46 Diethylmethoxyborane (CAS RN 7397-46-8) in the form of a solution in tetrahydrofuran 0 % 31.12.2015 *ex 3824 90 92 47 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2) and  trihexylphosphine oxide (CAS RN 3084-48-8) 0 % 31.12.2016 *ex 3824 90 92 48 Mixture of:  3,3-bis(2-methyl-1-octyl-1H-indol-3-yl)phthalide (CAS RN 50292-95-0) and  ethyl-6 ²-(diethylamino)-3-oxo-spiro-[isobenzofuran-1(3H),9 ²-[9H]xanthene]-2 ²-carboxylate (CAS RN 154306-60-2) 0 % 31.12.2017 *ex 3824 90 92 49 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate (CAS RN 169117-72-0) 0 % 31.12.2017 *ex 3824 90 92 50 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (1) 0 % 31.12.2017 *ex 3824 90 92 51 Mixture containing by weight 40 % or more but not more than 50 % of 2-hydroxyethyl methacrylate and 40 % or more but not more than 50 % of glycerol ester of boric acid 0 % 31.12.2018 *ex 3824 90 92 52 Preparation, consisting of:  dipropylene glycol  tripropylene glycol  tetrapropylene glycol and  pentapropylene glycol 0 % 31.12.2017 *ex 3824 90 92 53 Preparations consisting predominantly of ethylene glycol and:  either diethylene glycol, dodecandioic acid and ammonia water,  or N,N-dimethylformamide,  or Ã ³-butyrolactone,  or silicon oxide,  or ammonium hydrogen azelate,  or ammonium hydrogen azelate and silicon oxide,  or dodecandioic acid, ammonia water and silicon oxide, for the manufacture of electrolytic capacitors (1) 0 % 31.12.2018 *ex 3824 90 92 54 Poly(tetramethylene glycol) bis[(9-oxo-9H-thioxanthen-1-yloxy)acetate] with an average polymer chain length of less than 5 monomer units (CAS RN 813452-37-8) 0 % 31.12.2015 *ex 3824 90 92 55 Additives for paints and coatings, containing:  a mixture of esters of phosphoric acid obtained from the reaction of phosphoric anhydride with 4-(1,1-dimethylpropyl) phenol and copolymers of styrene-allyl alcohol (CAS RN 84605-27-6), and  30 % or more but not more than 35 % by weight of isobutyl alcohol 0 % 31.12.2018 *ex 3824 90 92 56 Poly(tetramethylene glycol) bis[(2-benzoyl-phenoxy)acetate] with an average polymer chain length of less than 5 monomer units 0 % 31.12.2019 *ex 3824 90 92 57 Poly(ethylene glycol) bis(p-dimethyl)aminobenzoate with an average polymer chain length of less than 5 monomer units 0 % 31.12.2019 *ex 3824 90 92 58 2-Hydroxybenzonitrile, in the form of a solution in N,N-dimethylformamide, containing by weight 45 % or more but not more than 55 % of 2-hydroxybenzonitrile 0 % 31.12.2018 *ex 3824 90 92 59 Potassium tert-butanolate (CAS RN 865-47-4) in the form of a solution in tetrahydrofuran 0 % 31.12.2018 *ex 3824 90 92 60 N2-[1-(S)-Ethoxycarbonyl-3-phenylpropyl]-N6-trifluoroacetyl-L-lysyl-N2-carboxy anhydride in a solution of dichloromethane at 37 % 0 % 31.12.2015 *ex 3824 90 92 61 3 ²,4 ²,5 ²-Trifluorobiphenyl-2-amine, in the form of a solution in toluene containing by weight 80 % or more but not more than 90 % of 3 ²,4 ²,5 ²-trifluorobiphenyl-2-amine 0 % 31.12.2015 *ex 3824 90 92 62 Ã ±-Phenoxycarbonyl-Ã -phenoxypoly[oxy(2,6-dibromo-1,4-phenylene) isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 31.12.2018 *ex 3824 90 92 64 Preparation containing by weight:  89 % or more but not more than 98,9 % of 1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol  0,1 % or more but not more than 1 % of colourants  1 % or more but not more than 10 % of fluoropolymers 0 % 31.12.2016 *ex 3824 90 92 65 Mixture of primary tert-alkylamines 0 % 31.12.2019 *ex 3824 90 92 70 Mixture of 80 % ( ± 10 %) of 1-[2-(2-aminobutoxy)ethoxy]but-2-ylamine and 20 % ( ± 10 %) of 1-({[2-(2-aminobutoxy)ethoxy]methyl} propoxy)but-2-ylamine 0 % 31.12.2019 *ex 3824 90 92 71 Preparation consisting of:  80 % or more but not more than 90 % by weight of (S)-Ã ±-hydroxy-3-phenoxy-benzeneacetonitrile (CAS RN 61826-76-4) and  10 % or more but not more than 20 % by weight of toluene (CAS RN 108-88-3) 0 % 31.12.2018 *ex 3824 90 92 72 N-(2-phenylethyl)-1,3-benzenedimethanamine derivatives (CAS RN 404362-22-7) 0 % 31.12.2018 *ex 3824 90 92 73 Ã ±-(2,4,6-Tribromophenyl)-Ã -(2,4,6-tribromophenoxy)poly[oxy(2,6-dibromo-1,4-phenylene)isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 31.12.2018 *ex 3824 90 92 74 C6-24 and C16-18-unsaturated fatty acid esters with sucrose (sucrose polysoyate) (CAS RN 93571-82-5) 0 % 31.12.2018 *ex 3824 90 92 ex 3906 90 90 75 87 Aqueous solution of polymers and ammonia consisting of:  0,1 % or more but not more than 0,5 % by weight of ammonia (CAS RN 1336-21-6) and  0,3 % or more but not more than 10 % by weight of polycarboxylate (linear polymers of acrylic acid) 0 % 31.12.2018 *ex 3824 90 92 78 Preparation containing by weight either 10 % or more but not more than 20 % of lithiumfluorophosphate or 5 % or more but not more than 10 % of lithium perchlorate in mixtures of organic solvents 0 % 31.12.2018 *ex 3824 90 92 80 Diethylene glycol propylene glycol triethanolamine titanate complexes (CAS RN 68784-48-5) dissolved in diethylene glycol (CAS RN 111-46-6) 0 % 31.12.2017 *ex 3824 90 92 81 Preparation consisting of:  50 % ( ±2 %) by weight of bis-alkoxylated ethyl acetoacetate aluminium chelates,  in an ink oil (white mineral) solvent with a boiling point of 160 °C or more but not more than 180 °C 0 % 31.12.2018 *ex 3824 90 92 ex 3824 90 93 86 57 Liquid crystal mixture for use in the manufacture of displays (1) 0 % 31.12.2017 *ex 3824 90 93 35 Paraffin with a level of chlorination of 70 % or more 0 % 31.12.2019 *ex 3824 90 93 42 Mixture of bis{4-(3-(3-phenoxycarbonylamino)tolyl)ureido}phenylsulphone, diphenyltoluene-2,4-dicarbamate and 1-[4-(4-aminobenzenesulphonyl)-phenyl]-3-(3-phenoxycarbonylamino-tolyl)-urea 0 % 31.12.2018 *ex 3824 90 93 45 Preparation consisting by weight of 83 % or more of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber, whether or not containing by weight 7 % or more of tricyclopentadiene, and:  either an aluminium-alkyl compound,  or an organic complex of tungsten  or an organic complex of molybdenum 0 % 31.12.2018 *ex 3824 90 93 47 2,4,7,9-Tetramethyldec-5-yne-4,7-diol, hydroxyethylated 0 % 31.12.2019 *ex 3824 90 93 53 Zinc Dimethacrylate (CAS RN 13189-00-9), containing not more than 2,5 % by weight of 2,6-di-tert-butyl-alpha-dimethyl amino-p-cresol (CAS RN 88-27-7), in the form of powder 0 % 31.12.2018 *ex 3824 90 93 63 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (1) 0 % 31.12.2017 *ex 3824 90 93 65 Mixture of phytosterols derived from wood and wood based oils (tall oil), in the form of powder with a particle size not more than 300 Ã ¼m, containing by weight:  60 % or more, but not more than 80 % of sitosterols,  not more than 15 % of campesterols,  not more than 5 % of stigmasterols,  not more than 15 % of betasitostanols 0 % 31.12.2017 *ex 3824 90 93 70 Oligomeric reaction product, consisting of bis(4-hydroxyphenyl) sulfone and 1,1 ²-oxybis(2-chloroethane) 0 % 31.12.2019 *ex 3824 90 93 73 Oligomer of tetrafluoroethylene, having tetrafluoroiodoethyl end-groups 0 % 31.12.2018 *ex 3824 90 93 75 Mixture of phytosterols, in the form of flakes and balls, containing by weight 80 % or more of sterols and not more than 4 % of stanols 0 % 31.12.2019 *ex 3824 90 93 77 Powder mixture containing by weight:  85 % or more of zinc diacrylate (CAS RN 14643-87-9)  and not more than 5 % of 2,6-di-tert-butyl-alpha-dimethylamino-p-cresol (CAS RN 88-27-7) 0 % 31.12.2018 *ex 3824 90 93 ex 3824 90 96 80 67 Film containing oxides of barium or calcium combined with either oxides of titanium or zirconium, in an acrylic binding material 0 % 31.12.2019 *ex 3824 90 93 ex 3824 90 96 83 85 Preparation containing:  C,C ²-azodi(formamide) (CAS RN 123-77-3),  magnesium oxide (CAS RN 1309-48-4) and  zinc bis(p-toluene sulphinate) (CAS RN 24345-02-6) in which the gas formation from C,C ²-azodi(formamide) occurs at 135 °C 0 % 31.12.2017 *ex 3824 90 93 ex 3824 90 96 85 57 Particles of silicon dioxide on which are covalently bonded organic compounds, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 31.12.2018 *ex 3824 90 96 35 Calcined bauxite (refractory grade) 0 % 31.12.2018 *ex 3824 90 96 37 Structured silica alumina phosphate 0 % 31.12.2019 *ex 3824 90 96 43 Aqueous dispersion, containing by weight:  76 % ( ± 0,5 %) of silicon carbide (CAS RN 409-21-2)  4,6 % ( ± 0,05 %) of aluminium oxide (CAS RN 1344-28-1) and  2,4 % ( ± 0,05 %) of yttrium oxide (CAS RN 1314-36-9) 0 % 31.12.2016 *ex 3824 90 96 45 Mixture of:  basic zirconium carbonate (CAS RN 57219-64-4) and  cerium carbonate (CAS RN 537-01-9) 0 % 31.12.2016 *ex 3824 90 96 47 Mixed metals oxides, in the form of powder, containing by weight:  either 5 % or more of barium, neodymium or magnesium and 15 % or more of titanium,  or 30 % or more of lead and 5 % or more of niobium, for use in the manufacture of dielectric films or for use as dielectric materials in the manufacture of multilayer ceramic capacitors (1) 0 % 31.12.2018 *ex 3824 90 96 50 Nickel hydroxide, doped with 12 % or more but not more than 18 % by weight of zinc hydroxide and cobalt hydroxide, of a kind used to produce positive electrodes for accumulators 0 % 31.12.2017 *ex 3824 90 96 55 Carrier in powder form, consisting of:  Ferrite (Iron oxide) (CAS RN 1309-37-1)  Manganese oxide (CAS RN 1344-43-0)  Magnesium oxide (CAS RN 1309-48-4)  Styrene acrylate copolymer to be mixed with the toner powder, in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (1) 0 % 31.12.2018 *ex 3824 90 96 60 Fused magnesia containing by weight 15 % or more of dichromium trioxide 0 % 31.12.2016 *ex 3824 90 96 63 Catalyst containing by weight of  52 % ( ± 10 %) of Cuprous Oxide (CAS RN 1317-39-1),  38 % ( ± 10 %) of Cupric Oxide (CAS RN 1317-38-0) and  10 % ( ± 5 %) of Metallic Copper (CAS RN 7440-50-8) 0 % 31.12.2018 *ex 3824 90 96 65 Aluminium sodium silicate, in the form of spheres of a diameter of:  either 1,6 mm or more but not more than 3,4 mm,  or 4 mm or more but not more than 6 mm 0 % 31.12.2018 *ex 3824 90 96 73 Reaction product, containing by weight:  1 % or more but not more than 40 % of molybdenum oxide,  10 % or more but not more than 50 % of nickel oxide,  30 % or more but not more than 70 % of tungsten oxide 0 % 31.12.2019 *ex 3824 90 96 75 Hollow spheres of fused aluminosilicate containing 65-80 % amorphous aluminosilicate, with the following characteristics:  a melting point of between 1 600 °C and 1 800 °C,  a density of 0,6- 0,8 g/cm3, for use in the manufacture of particle filters in motor vehicles (1) 0 % 31.12.2018 *ex 3824 90 96 77 Preparation, consisting of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and silicon dioxide 0 % 31.12.2019 *ex 3824 90 96 79 Paste containing by weight:  75 % or more, but not more than 85 % of copper,  inorganic oxides,  ethyl cellulose, and  a solvent 0 % 31.12.2017 *ex 3824 90 96 87 Platinum oxide (CAS RN 12035-82-4) fixed on a porous support of aluminium oxide (CAS RN 1344-28-1), containing by weight:  0,1 % or more but not more than 1 % of platinum, and  0,5 % or more but not more than 5 % of ethylaluminium dichloride (CAS RN 563-43-9) 0 % 31.12.2017 *ex 3901 10 10 10 Linear low-density polyethylene/LLDPE (CAS RN 9002-88-4) in the form of powder, with  5 % or less by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min and  a density of 0,924 g/cm3 or more, but not more than 0,928 g/cm3 0 % 30.6.2015 ex 3901 10 10 ex 3901 90 90 20 50 High flow linear low density polyethylene-1-butene/LLDPE (CAS RN 25087-34-7) in form of powder, with  a melt flow rate (MFR 190 °C/2,16 kg) of 16 g/10 min or more, but not more than 24 g/10 min and  a density (ASTM D 1505) of 0,922 g/cm3 or more, but not more than 0,926 g/cm3 and  a vicat softening temperature of min. 94 °C 0 % 30.6.2015 *ex 3901 90 90 30 Linear low-density polyethylene/LLDPE (CAS RN 9002-88-4) in the form of powder, with  more than 5 %, but not more than 8 % by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min and  a density of 0,924 g/cm3 or more, but not more than 0,928 g/cm3 0 % 30.6.2015 *ex 3901 90 90 40 Copolymer of ethylene and 1-hexene only (CAS RN 25213-02-9):  containing more than 5 % but not more than 20 % by weight of 1-hexene,  of a specific gravity of not more than 0,93,  manufactured using a metallocene catalyst 0 % 30.6.2015 *ex 3902 10 00 40 Polypropylene, containing no plasticiser:  of a tensile strength: of 32-60 MPa (as determined by the ASTM D638 method);  of a flexural strength of 50-90 MPa (as determined by the ASTM D790 method);  of a Melt Flow Rate (MFR) at 230 °C/ 2,16 kg of 5-15 g/10 min (as determined by the ASTM D1238 method);  with 40 % or more but not more than 80 % by weight of polypropylene,  with 10 % or more but not more than 30 % by weight of glass fibre,  with 10 % or more but not more than 30 % by weight of mica 0 % 31.12.2019 *ex 3902 90 90 60 Non-hydrogenated 100 % aliphatic resin (polymer), with the following characteristics:  liquid at room temperature  obtained by cationic polymerisation of C-5 alkenes monomers  with a number average molecular weight (Mn) of 370 ( ± 50)  with a weight average molecular weight (Mw) of 500 ( ± 100) 0 % 31.12.2019 *ex 3903 19 00 30 Crystalline polystyrene with a melting point of 268 °C or more but not more than 272 °C and a setting point of 232 °C or more but not more than 242 °C, whether or not containing additives and filling material 0 % 31.12.2016 *ex 3903 90 90 15 Copolymer in the form of granules containing by weight:  78 ± 4 % styrene,  9 ± 2 % n-butyl acrylate,  11 ± 3 % n-butyl methacrylate,  1,5 ± 0,7 % methacrylic acid and  0,01 % or more but not more than 2,5 % of polyolefinic wax 0 % 31.12.2016 *ex 3903 90 90 20 Copolymer in the form of granules containing by weight:  83 ± 3 % styrene,  7 ± 2 % n-butyl acrylate,  9 ± 2 % n-butyl methacrylate and  0,01 % or more but not more than 1 % of polyolefinic wax 0 % 31.12.2016 *ex 3903 90 90 25 Copolymer in the form of granules containing by weight:  82 ± 6 % styrene,  13,5 ± 3 % n-butyl acrylate,  1 ± 0,5 % methacrylic acid and  0,01 % or more but not more than 8,5 % of polyolefinic wax 0 % 31.12.2016 *ex 3904 10 00 20 Poly(vinyl chloride) powder, not mixed with any other substances or containing any vinyl acetate monomers, with:  a degree of polymerisation of 1 000 ( ± 300) monomer units,  a coefficient of heat transmission (K-value) of 60 or more, but not more than 70,  a volatile material content of less than 2,00 % by weight,  a sieve non-passing fraction at a mesh width of 120 Ã ¼m of not more than 1 % by weight, for use in the manufacture of battery separators (1) 0 % 31.12.2019 *ex 3904 50 90 92 Vinylidene-chloride methacrylate co-polymer for use in the manufacture of monofilaments (1) 0 % 31.12.2019 *ex 3906 90 90 41 Poly(alkyl acrylate) with an ester alkyl chain of C10 to C30 0 % 31.12.2019 ex 3906 90 90 73 Preparation containing by weight:  33 % or more but not more than 37 % of butyl methacrylate  methacrylic acid copolymer,  24 % or more but not more than 28 % of propylene glycol, and  37 % or more but not more than 41 % of water 0 % 31.12.2019 ex 3907 20 20 ex 3907 20 99 50 75 Poly(p-phenylene oxide) in the form of powder  with a glass transition temperature of 210 °C  with a weight average molecular weight (Mw) of 35 000 or more but not more than 80 000  with an inherent viscosity of 0,2 or more but not more than 0,6 dl/gram 0 % 31.12.2019 ex 3907 20 99 70 Ã ±-[3-(3-Maleimido-1-oxopropyl)amino]propyl-Ã -methoxy, polyoxyethylene (CAS RN 883993-35-9) 0 % 31.12.2019 ex 3907 40 00 70 Polycarbonate of phosgene and bisphenol A:  containing by weight 12 % or more but not more than 26 % of a copolymer of isophthaloyl chloride, terephthaloyl chloride and resorcinol,  with p-cumylphenol endcaps, and  with a weight average molecular weight (Mw) of 29 900 or more but not more than 31 900 0 % 31.12.2019 ex 3907 40 00 80 Polycarbonate of carbonic dichloride, 4,4 ²-(1-methylethylidene)bis[2,6-dibromophenol] and 4,4 ²-(1-methylethylidene)bis[phenol] with 4-(1-methyl-1-phenylethyl)phenol endcaps 0 % 31.12.2019 *ex 3907 91 90 10 Diallyl phthalate prepolymer, in powder form 0 % 31.12.2019 ex 3907 99 90 40 Polycarbonate of phosgene, bisphenol A, resorcinol, isophthaloyl chloride, terephthaloyl chloride andpolysiloxane, with p-cumylphenolendcaps, and a weight average molecular weight (Mw) of 24 100 or more but not more than 25 900 0 % 31.12.2019 *ex 3907 99 90 70 Copolymer of poly(ethylene terephthalate) and cyclohexane dimethanol, containing more than 10 % by weight of cyclohexane dimethanol 0 % 31.12.2019 *ex 3909 50 90 10 UV curable water soluble liquid photopolymer consisting of a mixture by weight of  60 % or more of two-functional acrylated polyurethane oligomers and  30 % ( ± 8 %) of mono-functional and tri-functional (metha) acrylates, and  10 % ( ± 3 %) of hydroxyl functionalised mono-functional (metha) acrylates 0 % 31.12.2019 ex 3909 50 90 20 Preparation containing by weight:  14 % or more but not more than 18 % of ethoxylated polyurethane modified with hydrophobic groups,  3 % or more but not more than 5 % of enzymatically modified starch, and  77 % or more but not more than 83 % of water 0 % 31.12.2019 ex 3909 50 90 30 Preparation containing by weight:  16 % or more but not more than 20 % of ethoxylated polyurethane modified with hydrophobic groups,  19 % or more but not more than 23 % of diethylene glycol butyl ether, and  60 % or more but not more than 64 % of water 0 % 31.12.2019 ex 3909 50 90 40 Preparation containing by weight:  34 % or more but not more than 36 % of ethoxylated polyurethane modified with hydrophobic groups,  37 % or more but not more than 39 % of propylene glycol, and  26 % or more but not more than 28 % of water 0 % 31.12.2019 *ex 3910 00 00 60 Polydimethylsiloxane, whether or not polyethylene glycol and trifluoropropyl substituted, with methacrylate end groups 0 % 31.12.2019 ex 3910 00 00 80 Monomethacryloxypropylterminated poly(dimethylsiloxane) 0 % 31.12.2019 ex 3911 90 19 50 Polycarboxylate sodium salt of 2,5-furandione and 2,4,4-trimethylpentene in powder form 0 % 31.12.2019 *ex 3911 90 99 31 Copolymers of butadiene and maleic acid, whether or not containing its ammonium salts 0 % 31.12.2015 *ex 3916 20 00 91 Profiles of poly(vinyl chloride) of a kind used in the manufacture of sheet pilings and facings, containing the following additives:  titanium dioxide  poly(methyl methacrylate)  calcium carbonate  binding agents 0 % 31.12.2019 *ex 3917 40 00 91 Plastic connectors containing O-rings, a retainer clip and a release system for insertion into car fuel hoses 0 % 31.12.2019 *ex 3919 10 80 23 Reflecting film, consisting of several layers including:  poly(vinyl chloride);  polyurethane with, on one side, imprints against counterfeiting, alteration or substitution of data or duplication, and on the other side, a layer of glass microspheres;  a layer incorporating a security and/or official mark which changes appearance with angle of view;  metallised aluminium;  and adhesive, covered on one side with a release liner 0 % 31.12.2015 *ex 3919 10 80 ex 3919 90 00 27 20 Polyester film:  coated on one side with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner, and  on the other side not coated or coated with an acrylic pressure sensitive adhesive or with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner 0 % 31.12.2019 *ex 3919 10 80 32 Polytetrafluoroethylene film:  with a thickness of 110 Ã ¼m or more,  with a surface resistance of between 102-1014 ohms as determined by test method ASTM D 257,  coated on one side with an acrylic pressure sensitive adhesive 0 % 31.12.2015 *ex 3919 10 80 37 Polytetrafluoroethylene film:  with a thickness of 100 Ã ¼m or more,  an elongation at break of not more than 100 %,  coated on one side with a pressure sensitive silicon adhesive 0 % 31.12.2015 *ex 3919 10 80 ex 3919 90 00 43 26 Ethylene vinyl acetate film:  of a thickness of 100 Ã ¼m or more,  coated on one side with an acrylic pressure sensitive or UV-sensitive adhesive and a polyester or polypropylene liner 0 % 31.12.2015 *ex 3919 10 80 ex 3919 90 00 85 28 Poly(vinyl chloride) or polyethylene or any other polyolefine film:  of a thickness of 65 Ã ¼m or more,  coated on one side with an acrylic UV-sensitive adhesive and a polyester liner 0 % 31.12.2019 *ex 3919 90 00 24 Reflecting laminated sheet:  consisting of an epoxy acrylate layer embossed on one side in a regular shaped pattern,  covered on both sides with one or more layers of plastic material and  covered on one side with an adhesive layer and a release sheet 0 % 31.12.2019 *ex 3919 90 00 29 Polyester film coated on both sides with an acrylic and/or rubber (pressure sensitive) adhesive put up in rolls of a width of 45,7 cm or more but not more than 132 cm (supplied with a release liner) 0 % 31.12.2019 *ex 3919 90 00 33 Transparent poly(ethylene) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive, with a thickness of 60 Ã ¼m or more, but not more than 70 Ã ¼m, and with a width of more than 1 245 mm but not more than 1 255 mm 0 % 31.12.2018 *ex 3919 90 00 37 UV-absorbing film of poly (vinyl chloride):  with a thickness of 78 Ã ¼m or more,  covered on one side with an adhesive layer and with a release sheet,  with an adhesive strength of 1 764 mN/25 mm or more 0 % 31.12.2019 *ex 3919 90 00 ex 3921 90 60 44 95 Printed laminated sheet  with a core layer of glass fabric, coated on each side with a layer of poly(vinyl chloride),  on one side covered with a layer of poly(vinyl fluoride),  whether or not with a pressure sensitive adhesive layer and a release film on the other side,  with a toxicity (as determined by test method ABD 0031) of not more than 50 ppm hydrogen fluoride, not more than 85 ppm hydrogen chloride, not more than 10 ppm hydrogen cyanide, not more than 10 ppm nitrogen oxides, not more than 300 ppm carbon monoxide and not more than 10 ppm dihydrogen sulphide and sulphur dioxide taken together,  with a flammability within 60 seconds of not more than 110 mm (as determined by test method FAR 25 App.F Pt. I Amdt.83), and  with a weight (without release film) of 490 g/m2 ( ± 45 g/m2) without adhesive layer or of 580 g/m2 ( ± 50 g/m2) with pressure sensitive layer 0 % 31.12.2017 *ex 3920 20 29 93 Mono-axial oriented film, consisting of three layers, each layer consisting of a mixture of polypropylene and a copolymer of ethylene and vinyl acetate, having:  a thickness of 55 Ã ¼m or more but not more than 97 Ã ¼m,  a tensile modulus in the machine direction of 0,75 GPa or more but not more than 1,45 GPa, and  a tensile modulus in the transverse direction of 0,20 GPa or more but not more than 0,55 GPa 0 % 31.12.2019 *ex 3920 62 19 81 Poly(ethyleneterephthalate) film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer consisting of:  a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m, or  a silica layer which is deposited through vapour deposition and of a thickness of not more than 1 Ã ¼m 0 % 31.12.2017 *ex 3920 91 00 51 Poly(vinyl butyral) film containing by weight 25 % or more but not more than 28 % of tri-isobutyl phosphate as a plasticiser 0 % 31.12.2019 *ex 3920 91 00 52 Poly(vinyl butyral) film:  containing by weight 26 % or more but not more than 30 % of triethyleneglycol bis(2-ethyl hexanoate) as a plasticiser,  with a thickness of 0,73 mm or more but not more than 1,50 mm 0 % 31.12.2019 *ex 3920 91 00 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness of not more than 0,2 mm without taking the presence of poly(vinyl butyral) into account and a thickness of poly(vinyl butyral) of more than 0,2 mm 0 % 31.12.2019 *ex 3921 90 55 ex 7019 40 00 ex 7019 40 00 25 21 29 Prepreg sheets or rolls containing polyimide resin 0 % 31.12.2019 *ex 3921 90 55 30 Prepreg sheets or rolls containing brominated epoxy resin reinforced with glass fabric, having  a flow of not more than 3,6 mm (as determined by IPC-TM 650.2.3.17.2), and  a glass transition temperature (Tg) of more than 170 °C (as determined by IPC-TM 650.2.4.25) for use in the manufacture of printed circuit boards (1) 0 % 31.12.2015 ex 3926 90 97 ex 8543 90 00 31 60 Housings, housing parts, drums, setting wheels, frames, covers and other parts of acrylonitrile-butadiene-styrene for use in the manufacture of remote controls (1) 0 % 31.12.2019 ex 3926 90 97 ex 8538 90 99 37 40 Polycarbonate control interface buttons for steering pad switches coated on the outside with scratch resistant paint 0 % 31.12.2019 *ex 4408 39 30 10 Okoume veneer sheets:  of a length of 1 270 mm or more, but not more than 3 200 mm,  of a width of 150 mm or more, but not more than 2 000 mm,  of a thickness of 0,5 mm or more, but not more than 4 mm,  not sanded and  not planed 0 % 31.12.2018 ex 5503 90 00 30 Trilobal poly(thio-1,4-phenylene) fibres 0 % 31.12.2019 *ex 5607 50 90 10 Unsterilised twine of poly(glycolic acid) or of poly(glycolic acid) and its copolymers with lactic acid, plaited or braided, with an inner core, for the manufacture of surgical sutures (1) 0 % 31.12.2019 *ex 5911 90 90 40 Multi-layered non-woven polyester polishing pads, impregnated with polyurethane 0 % 31.12.2019 *ex 6814 10 00 10 Agglomerated mica with a thickness of not more than 0,15 mm, on rolls, whether or not calcined, whether or not reinforced with aramid fibres 0 % 31.12.2018 ex 7006 00 90 25 Glass wafer made of borosilicate float glass  with a total thickness variation of 1 Ã ¼m or less, and  laser-engraved 0 % 31.12.2019 ex 7009 10 00 20 Layered glass with mechanical dimming ability by different angles of incident light comprising:  a layer of chrome,  a break-resistance adhesive tape or hot-melt adhesive, and  a release film on the front side and protective paper at the back side, of a kind used for interior rear-view mirrors of vehicles 0 % 31.12.2019 *ex 7019 19 10 30 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 % 31.12.2019 *ex 7019 19 10 55 Glass cord impregnated with rubber or plastic, obtained from K- or U-glass filaments, made up of:  9 % or more but not more than 16 % of magnesium oxide,  19 % or more but not more than 25 % of aluminium oxide,  0 % or more but not more than 2 % of boron oxide,  without calcium oxide, coated with a latex comprising at least a resorcinol- formaldehyde resin and chlorosulphonated polyethylene 0 % 31.12.2019 *ex 7325 99 10 20 Anchor head of hot dipped galvanised ductile cast iron of the kind used in the production of earth anchors 0 % 31.12.2019 *ex 7326 20 00 20 Metal fleece, consisting of a mass of stainless steel wires of diameters of 0,001 mm or more but not more than 0,070 mm, compacted by sintering and rolling 0 % 31.12.2016 ex 7604 29 10 40 Bars and rods of aluminium alloys containing by weight:  0,25 % or more but not more than 7 % of zinc, and  1 % or more but not more than 3 % of magnesium, and  1 % or more but not more than 5 % of copper, and  not more than 1 % of manganese consistent with the material specifications AMS QQ-A-225, of a kind used in aerospace industry (inter alia conforming NADCAP and AS9100) and obtained by rolling mill process 0 % 31.12.2019 ex 7605 29 00 10 Wire of aluminium alloys containing by weight:  0,10 % or more but not more than 5 % of copper, and  0,2 % or more but not more than 6 % of magnesium, and  0,10 % or more but not more than 7 % of zinc, and  not more than 1 % of manganese consistent with the material specifications AMS QQ-A-430, of a kind used in aerospace industry (inter alia conforming NADCAP and AS9100) and obtained by rolling mill process 0 % 31.12.2019 ex 8103 90 90 10 Tantalum sputtering target with:  a Copper-Chromium alloy backingplate,  a diameter of 312 mm, and  a thickness of 6,3 mm 0 % 31.12.2019 *ex 8108 90 30 10 Titanium alloy rods complying with standard EN 2002-1, EN 4267 or DIN 65040 0 % 31.12.2019 ex 8108 90 50 15 Alloy of titanium, copper, tin, silicon, and niobium containing by weight:  0,8 % or more but not more than 1,2 % of copper,  0,9 % or more but not more than 1,15 % of tin,  0,25 % or more but not more than 0,45 % of silicon and  0,2 % or more but not more than 0,35 % of niobium, in sheets, plates, strips or foil 0 % 31.12.2019 ex 8207 19 10 10 Inserts for drilling tools with working parts of agglomerated diamonds 0 % 31.12.2019 ex 8401 40 00 10 Stainless steel absorber control rods, filled with neutron absorbing chemical elements 0 % 31.12.2019 *ex 8405 90 00 ex 8708 21 10 ex 8708 21 90 10 10 10 Metal casing for automobile safety belt pre-tension gas generators 0 % 31.12.2019 *ex 8409 91 00 ex 8409 99 00 10 20 Exhaust manifold complying with standard DIN EN 13835, whether or not with turbine housing, with four inlet ports, for use in the manufacture of exhaust manifold that is turned, milled, drilled and/or processed by other means (1) 0 % 31.12.2016 *ex 8411 99 00 50 Actuator for a single-stage turbocharger:  with a built-in conducting horn and connecting sleeve,  of a stainless steel alloy,  whether or not with conducting horns having an operating distance of 20 mm or more but not more than 40 mm,  with a length of not more than 350 mm,  with a diameter of not more than 75 mm,  with a height of not more than 110 mm 0 % 31.12.2018 ex 8413 91 00 30 Fuel pump cover:  consisting of aluminum alloys,  with a diameter of 38 mm or 50 mm,  with two concentric, annular grooves formed on its surface,  anodised, of a kind used in motor vehicles with petrol engines 0 % 31.12.2019 *ex 8414 30 81 50 Hermetic or semi-hermetic variable-speed electric scroll compressors, with a nominal power rating of 0,5 kW or more but not more than 10 kW, with a displacement volume of not more than 35 cm3, of the type used in refrigeration equipment 0 % 31.12.2019 *ex 8414 90 00 20 Aluminium pistons, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 31.12.2019 *ex 8418 99 10 50 Evaporator composed of aluminium fins and a copper coil of the kind used in refrigeration equipment 0 % 31.12.2019 *ex 8418 99 10 60 Condenser composed of two concentric copper tubes of the kind used in refrigeration equipment 0 % 31.12.2019 ex 8421 21 00 20 Water pre-treatment system comprising one or more of the following elements, whether or not incorporating modules for sterilisation and sanitisation of these elements:.  Ultrafiltration system  Carbon filtration system  Water softener system for use in a biopharmaceutical laboratory 0 % 31.12.2019 *ex 8467 99 00 ex 8536 50 11 10 35 Mechanical switches for connecting electrical circuits, with:  a voltage of 14,4 V or more but not more than 42 V,  an amperage of 10 A or more but not more than 42 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 31.12.2019 ex 8479 89 97 60 Bioreactor for biopharmaceutical cell culture (having interior surfaces of type 316L austenitic stainless steel) with a process capacity of 50 litres, 500 litres, 3 000 litres or 10 000 litres, whether or not combined with a clean-in-process system 0 % 31.12.2019 *ex 8481 30 91 91 Steel check (non-return) valves with:  an opening pressure of not more than 800 kPa  an external diameter not more than 37 mm 0 % 31.12.2019 ex 8482 10 10 ex 8482 10 90 ex 8482 50 00 10 10 10 Ball and cylindrical bearings:  with an outside diameter of 28 mm or more but not more than 140 mm,  with an operational thermal stress of more than 150 °C at a working pressure of not more than 14 MPa, for the manufacture of machinery for the protection and control of nuclear reactors in nuclear power plants (1) 0 % 31.12.2019 ex 8482 10 10 20 Ball bearings:  with an internal diameter of 10 mm or more,  with an external diameter of not more than 30 mm,  with a width of not more than 10 mm,  whether or not equipped with a duster, for use in the manufacture of belt drive steering systems of motor (1) 0 % 31.12.2019 *ex 8501 10 99 82 DC motor, brushless, with an external diameter of not more than 29 mm, a rated speed of 1 500 ( ±15 %) rpm or 6 800 ( ±15 %) rpm, a supply voltage of 2 V or 8 V 0 % 31.12.2019 *ex 8501 31 00 40 Permanently excited DC motor with  a multiple-phase winding,  an external diameter of 30 mm or more but not more than 80 mm,  a rated speed of not more than 15 000 rpm,  an output of 45 W or more but not more than 300 W and  a supply voltage of 9 V or more but not more than 25 V 0 % 31.12.2019 *ex 8501 31 00 ex 8501 32 00 ex 8501 33 00 65 50 55 Fuel cell module containing at least polymer electrolyte membrane fuel cells whether or not in a housing with an integrated cooling system, for use in the manufacture of motor vehicle propulsion systems (1) 0 % 31.12.2018 *ex 8501 31 00 70 DC motors, brushless, with:  an external diameter of 80 mm or more, but not more than 100 mm,  a supply voltage of 12 V,  an output at 20 °C of 300 W or more, but not more than 650 W,  a torque at 20 °C of 2,00 Nm or more, but not more than 5,30 Nm,  a rated speed at 20 °C of 600 rpm or more, but not more than 3 100 rpm,  equipped with the rotor angle position sensor of resolver type or Hall effect type, of the kind used in power steering systems for cars 0 % 31.12.2017 *ex 8503 00 99 35 Transmitter resolver for brushless motors of electrical power steering 0 % 31.12.2019 ex 8503 00 99 60 Engine cover for electronic belt drive steering system of galvanised steel with a thickness of not more than 2,5 mm ( ± 0,25 mm) 0 % 31.12.2019 ex 8504 50 95 60 Voice coil mechanism, of lacquered winding wire of copper or aluminum, around a coil former, provided with electric conductive lead wires, of a kind used in car loudspeakers 0 % 31.12.2019 ex 8504 90 11 20 Reactor cores for use in a High Voltage Direct Current thyristor converter 0 % 31.12.2019 ex 8504 90 99 20 Thyristor SGCT (Symmetric Gate-Commutated Thyristor) with integrated gate driver:  being a power electronic circuit mounted on the PCB, equipped with SGCT thyristor and electric and electronic components,  having an ability to block the voltage  6 500 V  in both directions (conducting and the reverse direction) of a kind used in medium voltagestatic converters (rectifiers and inverters) 0 % 31.12.2019 *ex 8505 11 00 33 Permanent magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rounded rectangle with  a length of not more than 90 mm,  a width of not more than 90 mm and  a height of not more than 55 mm, or in the shape of a disc with a diameter of not more than 90 mm, whether or not containing a hole in the centre 0 % 31.12.2018 ex 8505 11 00 45 A quarter sleeve, intended to become permanent magnet after magnetisation,  consisting of at least neodymium, praseodym, iron, boron, dysprosium, aluminium and cobalt,  with a width of 9,2 mm (  0,1)  with a length of 20 mm (+0,1) or 30 mm (+ 0,1) of a kind used on rotors for the manufacture of fuel pumps 0 % 31.12.2019 *ex 8505 11 00 70 Disc consisting of an alloy of neodymium, iron and boron, covered with nickel or zinc, that after magnetisation is intended to become a permanent magnet  whether or not containing a hole in the centre,  with a diameter of not more than 90 mm, of a kind used in car loudspeakers 0 % 31.12.2018 *ex 8505 11 00 80 Articles in the form of a triangle, square or rectangle, intended to become permanent magnets after magnetisation, containing neodymium, iron and boron, with dimensions of:  a length of 9 mm or more but not more than 105 mm,  a width of 5 mm or more but not more than 105 mm,  a height of 2 mm or more but not more than 55 mm 0 % 31.12.2018 *ex 8505 19 90 30 Articles of agglomerated ferrite in the shape of a disc with a diameter of not more than 120 mm, containing a hole in the centre intended to become permanent magnets after magnetisation with a remanence between 245 mT and 470 mT 0 % 31.12.2018 *ex 8507 60 00 30 Cylindrical lithium-ion accumulator or module, with a length of 63 mm or more and a diameter of 17,2 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2019 ex 8507 60 00 ex 8507 80 00 45 20 Rechargeable Lithium-ion Polymer Battery with:  a nominal capacity of 1 060 mAh,  a nominal voltage of 7,4 V (average voltage at 0,2 C discharge),  a charging voltage of 8,4 V ( ±0,05),  a length of 86,4 mm (( ±0,1),  a width of 45 mm ( ±0,1),  a height of 11 mm ( ±0,1), for use in the manufacture of cash registers (1) 0 % 31.12.2019 ex 8511 30 00 20 Igniter integrated coil assembly with:  an igniter,  a coil on plug assembly with an integrated mounting bracket,  a housing,  a length of 140 mm or more but not more than 200 mm (+/  5 mm),  an operating temperature of  40 °C or more but not more than + 130 °C,  a voltage of 14 (+/  0,1) V 0 % 31.12.2019 *ex 8516 90 00 60 Ventilation sub-assembly of an electric deep-fat fryer:  fitted with a motor having a power rating of 8 W at 4 600 rpm,  governed by an electronic circuit,  operating at ambient temperatures above 110 °C,  fitted with a thermoregulator 0 % 31.12.2019 ex 8518 21 00 20 Loudspeaker of  impedance 4 Ohm or more but not exceeding 16 Ohm,  nominal power of 2 W or more but not exceeding 20 W,  with or without plastic bracket, and  electric wired with a connector or wireless, mounted on a cabinet for use in the manufacture of TV sets and video monitors (1) 0 % 31.12.2019 *ex 8518 40 80 91 Circuit board sub-assembly, comprising digital audio signal decoding, audio signal processing and amplification with dual and/or multi-channel functionality 0 % 31.12.2019 ex 8518 90 00 30 Magnet system consisting of:  a steel coreplate, in the form of a disk on one side provided with a cylinder  a neodymium magnet  an upper plate  a lower plate of a kind used in car loudspeakers 0 % 31.12.2019 ex 8518 90 00 40 Loudspeaker cone, made from paper pulp or polypropylene, with accompanying dust caps, of a kind used in car loudspeakers 0 % 31.12.2019 ex 8518 90 00 50 Diaphragm for an electrodynamic speaker with  an outside diameter of 25 mm or more but not more than 250 mm,  a resonance frequency of 20 Hz or more but not more than 150 Hz,  a total height of 5 mm or more but not more than 50 mm,  an edge thickness of 0,1 mm or more but not more than 3 mm 0 % 31.12.2019 *ex 8521 90 00 20 Digital video recorder:  without a hard disk drive,  with or without a DVD-RW drive,  with either motion detection or capability of motion detection through IP connectivity via LAN connector  with or without a USB serial port, for use in the manufacture of Closed-circuit television (CCTV) surveillance systems (1) 0 % 31.12.2019 *ex 8522 90 49 ex 8527 99 00 ex 8529 90 65 60 10 25 Printed circuit board assembly comprising:  a radio tuner (capable of receiving and decoding radio signals and transmitting those signals within the assembly) without signal processing capabilities,  a microprocessor capable of receiving remote control messages and controlling the tuner chipset, for use in the manufacture of home entertainment systems (1) 0 % 31.12.2019 *ex 8522 90 49 ex 8527 99 00 ex 8529 90 65 65 20 40 Printed circuit board subassembly, comprising:  a radio tuner, capable of receiving and decoding radio signals and transmitting those signals within the assembly, with a signal decoder,  a radio frequency (RF) remote control receiver,  an infrared remote control signal transmitter,  a SCART signal generator  a TV state sensor for use in the manufacture of home entertainment systems (1) 0 % 31.12.2019 *ex 8525 80 19 25 Long wavelength infrared camera (LWIR camera) (according to ISO/TS 16949), with:  a sensitivity in the wavelength area of 8 Ã ¼m or more, but not more than 14 Ã ¼m,  a resolution of 324 Ã  256 pixels,  a weight of not more than 400 g,  measurements of not more than 70 mm Ã  67 mm Ã  75 mm,  a waterproof housing and an automotive- qualified plug and  a deviation of the output signal over the entire work temperature range of not more than 20 % 0 % 31.12.2019 *ex 8525 80 19 ex 8525 80 91 31 10 Camera:  of a weight of not more than 5,9 kg,  without a housing,  of dimensions of not more than 405 mm Ã  315 mm,  with a single Charge-Couple-Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) sensor,  with effective pixels of not more than 5 megapixels, for use in closed circuit television (CCTV) surveillance systems or in appliances for eye-checks (1) 0 % 31.12.2018 *ex 8525 80 19 35 Image scanning cameras, using:  a Dynamic overlay lines system,  an output NTSC video signal,  a voltage of 6,5 V,  an illuminance of 0,5 lux or more 0 % 31.12.2019 *ex 8525 80 19 50 Remote camera head, whether or not contained in a housing  with dimensions (without cable socket) of not more than 27 Ã  30 Ã  38,5 mm (width Ã  height Ã  length),  with three MOS imaging sensors with two or more effective megapixels per sensor and a prism block for distribution of the RGB spectrum colours to the three sensors,  with a C-Mount lens mount,  with a weight of not more than 70 g,  with an LVDS digital video output,  with a permanent EEPROM memory for local storage of calibration data for colour rendering and defective pixel compensation for use in the manufacture of miniaturised industrial camera systems (1) 0 % 31.12.2018 ex 8527 21 59 ex 8527 29 00 10 20 Assembly consisting of at least:  a printed circuit board,  a radio-tuner,  audio frequency amplifier for incorporation into motor vehicle entertainment systems 0 % 31.12.2019 ex 8527 29 00 ex 8543 70 90 30 13 Integrated audio head unit with a digital video output for connection to an LCD touch screen monitor, interfaced over the Controller Area Network (CAN) and operated on medium and high speed CAN bus, with or without  a printed circuit board (PCB) containing a Global Positioning System (GPS) receiver, a gyroscope, and a Traffic Message Channel (TMC) tuner,  a hard disk drive supporting multiple maps,  Flash Memory  a DAB HD radio  Wi-Fi Hot Spot technology  a Voice recognition system  SMS Text read out technology and including  Bluetooth, MP3 and USB input connectivity,  a voltage of 10 V or more but not more than 16 V, for the use in the manufacture of vehicles in Chapter 87 (1) 0 % 30.6.2015 *ex 8527 91 99 ex 8529 90 65 10 35 Assembly consisting of at least:  an audio frequency amplifier unit, comprising at least an audio frequency amplifier and a sound generator,  a transformer and  a radio broadcast receiver 0 % 31.12.2019 ex 8528 59 70 20 Liquid crystal display colour video monitor assembly mounted on a frame,  excluding those combined with other apparatus,  comprising touch screen facilities, a printed circuit board with drive circuitry and power supply, used for permanent incorporation or permanent mounting into entertainment systems for vehicles (1) 0 % 31.12.2019 *ex 8529 90 65 45 Satellite radio receiver module transforming satellite high frequency signals to digital audio coded signal, for use in the manufacture of products falling within heading 8527 (1) 0 % 31.12.2019 *ex 8529 90 92 47 Area image sensors (progressive scan Interline CCD-Sensor or CMOS-Sensor) for digital video cameras in the form of analogue or digital, monolithic integrated circuit with pixels of not more than 12 Ã ¼m Ã  12 Ã ¼m in monochromic version with microlenses applied to each individual pixel (microlens array) or in polychromic version with a colour filter, whether or not with a lenslet (micro lens) array with one lenslet mounted on each individual pixel 0 % 31.12.2019 *ex 8529 90 92 ex 8536 69 90 49 83 AC socket with a noise filter, composed of:  AC socket (for power cord connection) of 230 V,  integrated noise filter composed of capacitors and inductors,  cable connector for connecting an AC socket with the PDP (Plasma display panel) power supply unit, whether or not equipped with a metal support, which joins the AC socket to the PDP TV set 0 % 31.12.2019 ex 8529 90 92 55 OLED modules, consisting of one or more TFT glass or plastic cells, containing organic material, not combined with touch screen facilities and one or more printed circuit boards with control electronics for pixel addressing, of a kind used in the manufacture of TV sets and monitors 0 % 31.12.2019 ex 8529 90 92 65 OLED display consisting of:  the organic layer with organic LEDs,  two conductive layers on electron transfer and electron holes,  layers of transistors (TFT) with resolution of 1 920 Ã  1 080  anode and cathode for power supply of organic diodes,  RGB filter,  glass or plastic protective layer,  without the electronics for pixel addressing, for use in the manufacture of goods of headings 8528 (1) 0 % 31.12.2019 *ex 8529 90 92 70 Rectangular fastening and covering frame:  of an aluminium alloy containing silicon and magnesium,  with a length of 500 mm or more but not more than 2 200 mm,  with a width of 300 mm or more but not more than 1 500 mm, of a kind used for the production of TV sets 0 % 31.12.2017 *ex 8536 50 80 81 Mechanical speed governor switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 250 V,  an amperage of 4 A or more but not more than 6 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 31.12.2019 *ex 8536 50 80 82 Mechanical switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 300 V,  an amperage of 3 A or more but not more than 15 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 31.12.2019 *ex 8536 69 90 82 Modular socket or plug for local area networks, whether or not combined with other sockets, integrating at least:  a pulse transformer, including a wide-band ferrite core,  a common mode coil,  a resistor,  a capacitor, for use in the manufacture of products falling within headings 8521 or 8528 (1) 0 % 31.12.2019 *ex 8536 69 90 85 Socket or plug, built into a plastic or metal housing, with no more than 96 pins, for use in the manufacture of products falling within headings 8521 or 8528 (1) 0 % 31.12.2016 *ex 8536 69 90 88 Secure Digital (SD), CompactFlash, Smart Card and Common interface modules (cards) female connectors and interfaces, of a kind used for soldering on printed circuit boards, for connecting electrical apparatus and circuits and switching or protecting electrical circuits with a voltage of not more than 1 000 V 0 % 31.12.2017 ex 8538 90 99 ex 8547 20 00 30 10 Polycarbonate or Acrylonitrile Butadiene Styrene covers and cases for steering pad switches whether or not coated on the outside with a scratch resistant paint 0 % 31.12.2019 *ex 8538 90 99 95 Copper base plate, of a kind used as a heat sink in the manufacture of IGBT modules containing more components than IGBT chips and diodes with a voltage of 650 V or more but not more than 1 200 V (1) 0 % 31.12.2018 *ex 8543 90 00 20 Stainless steel cathode in the form of a plate with a hanger bar, whether or not with plastic side strips 0 % 31.12.2019 *ex 8544 20 00 ex 8544 42 90 ex 8544 49 93 10 20 20 PET/PVC insulated flexible cable with:  a voltage of not more than 60 V,  a current of not more than 1 A,  a heat resistance of not more than 105 °C,  individual wires of a thickness of not more than 0,1 mm ( ± 0,01 mm) and a width of not more than 0,8 mm ( ± 0,03 mm),  a distance between conductors of not more than 0,5 mm and  a pitch (distance from centreline to centreline of conductors) of not more than 1,25 mm 0 % 31.12.2018 ex 8544 30 00 ex 8544 42 90 40 40 Wire harness of the steering system with an operating voltage of 12 V, equipped with connectors on both sides, having at least 3 plastic anchor clamps for mounting on a motor vehicle steering box 0 % 31.12.2019 ex 8544 30 00 50 Multi-measurement wire harness:  of a voltage of 5 V or more but not more than 90 V,  capable of transmitting information via the CAN protocol, for use in the manufacture of vehicles of heading 8711 (1) 0 % 31.12.2019 *ex 8714 91 10 ex 8714 91 10 ex 8714 91 10 23 33 70 Frame, constructed from aluminium or aluminium and carbon fibres, for the use in the manufacture of bicycles (1) 0 % 31.12.2018 *ex 8714 91 30 ex 8714 91 30 ex 8714 91 30 23 33 70 Aluminium front forks for use in the manufacture of bicycles (1) 0 % 31.12.2018 ex 9001 50 41 ex 9001 50 49 10 10 Organic uncut corrective eyeglass lens, both sides finished, round in shape:  of a diameter of 4,9 cm or more but not more than 8,2 cm,  of a total thickness of 0,5 cm or more but not more than 1,2 cm, of a kind used to be processed in order to be adapted to a pair of glasses 1,45 % 31.12.2019 ex 9001 50 80 10 Organic uncut corrective eyeglass lens, one side finished only, round in shape:  of a diameter of 5,9 cm or more but not more than 8,5 cm,  of a total thickness of 1,2 cm or more but not more than 2,7 cm, of a kind used to be processed in order to be adapted to a pair of glasses 0 % 31.12.2019 *ex 9001 90 00 65 Optical film with a minimum of 5 multi-layer structures, including a back side reflector, a front side coating and a contrast filter with a pitch of not more than 0,65 Ã ¼m, for use in the manufacture of front projection screens (1) 0 % 31.12.2019 ex 9013 80 90 10 Electronic semiconductor micro-mirror in a housing suitable for the automatic printing of conductor boards, mainly consisting of a combination of:  one or more monolithic application-specific integrated circuits (ASIC),  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material of a kind used for incorporation into products of Chapters 84-90 and 95 0 % 31.12.2019 ex 9025 80 40 40 Electronic temperature, atmospheric pressure and humidity sensor (environmental sensor) in a housing suitable for the automatic printing of conductor boards, mainly consisting of a combination of:  one or more monolithic application-specific integrated circuits (ASIC),  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material of a kind used for incorporation into products of Chapters 84-90 and 95 0 % 31.12.2019 ex 9031 80 34 40 Semiconducting camshaft position sensor, with:  a moulded plastic outer casing,  an operational voltage of the control unit of 4,5 or more, but not more than 7 VCC, for use in the manufacture of vehicles of Chapter 87 (1) 0 % 31.12.2019 *ex 9031 80 38 20 Electronic semiconductor accelerometer in a housing, mainly consisting of  a combination of one or more monolithic application-specific integrated circuits (ASIC) and  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material of a kind used for incorporation into products under Chapters 84 - 90 and 95 0 % 31.12.2018 ex 9031 80 38 30 Combined electronic acceleration- and geomagnetic sensor, in a housing suitable for the automatic printing of conductor boards, mainly consisting of a combination of:  one or more monolithic application-specific integrated circuits (ASIC) and  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material, of a kind used for incorporation into products under Chapters 84-90 and 95 0 % 31.12.2019 ex 9031 80 38 40 Electronic accelerometer and magnetic field and angular-speed detector (orientation-sensor) in a housing suitable for the automatic printing of conductor boards, mainly consisting of an inseparable combination of:  one or more monolithic application-specific integrated circuits (ASIC)  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material, of a kind used for incorporation into products of Chapters 84-90 and 95 0 % 31.12.2019 (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX II Tariff suspensions referred to in point (1)(d) of Article 1: CN code TARIC ex 1511 90 19 10 ex 1511 90 91 10 ex 1513 11 10 10 ex 1513 19 30 10 ex 1513 21 10 10 ex 1513 29 30 10 ex 1516 20 96 20 ex 1517 90 99 10 ex 2008 99 49 30 ex 2008 99 99 40 ex 2009 49 30 91 ex 2009 81 31 10 ex 2207 20 00 20 ex 2207 20 00 80 ex 2818 20 00 10 2819 10 00 ex 2827 39 85 30 ex 2842 10 00 20 ex 2842 90 10 10 ex 2846 10 00 10 ex 2846 10 00 40 ex 2904 10 00 30 ex 2904 10 00 50 ex 2904 20 00 40 ex 2904 90 40 10 ex 2904 90 95 20 ex 2904 90 95 30 ex 2905 19 00 40 ex 2905 29 90 10 ex 2905 29 90 20 ex 2905 49 00 10 ex 2905 59 98 20 ex 2906 29 00 10 ex 2907 19 90 10 ex 2909 30 90 10 ex 2909 30 90 20 ex 2914 69 90 20 ex 2915 39 00 50 ex 2915 90 70 50 ex 2916 13 00 10 ex 2917 11 00 30 ex 2917 19 10 10 ex 2917 19 90 25 ex 2917 19 90 30 ex 2918 99 90 20 ex 2918 99 90 70 ex 2921 19 50 10 ex 2921 42 00 70 ex 2921 45 00 10 ex 2921 45 00 40 ex 2921 49 00 60 ex 2921 51 19 20 ex 2921 51 19 50 ex 2921 59 90 50 ex 2922 19 85 40 ex 2922 19 85 80 ex 2922 21 00 30 ex 2922 21 00 50 ex 2922 29 00 55 ex 2922 29 00 65 ex 2922 49 85 15 ex 2922 49 85 50 ex 2922 50 00 20 ex 2923 90 00 45 ex 2924 29 98 20 ex 2924 29 98 92 ex 2926 90 95 20 ex 2926 90 95 60 ex 2926 90 95 63 ex 2926 90 95 64 ex 2926 90 95 70 ex 2926 90 95 74 ex 2926 90 95 75 ex 2927 00 00 70 ex 2929 10 00 15 ex 2929 90 00 20 ex 2930 90 99 62 ex 2930 90 99 64 ex 2930 90 99 81 ex 2930 90 99 84 ex 2931 90 90 05 ex 2931 90 90 10 ex 2931 90 90 14 ex 2931 90 90 15 ex 2931 90 90 18 ex 2931 90 90 20 ex 2931 90 90 24 ex 2931 90 90 30 ex 2931 90 90 33 ex 2931 90 90 35 ex 2931 90 90 40 ex 2931 90 90 50 ex 2931 90 90 55 ex 2931 90 90 70 ex 2931 90 90 72 ex 2931 90 90 75 ex 2931 90 90 86 ex 2931 90 90 87 ex 2931 90 90 89 ex 2931 90 90 91 ex 2931 90 90 92 ex 2931 90 90 96 ex 2932 19 00 40 ex 2932 19 00 41 ex 2932 19 00 45 ex 2932 19 00 70 ex 2932 99 00 40 ex 2933 19 90 50 ex 2933 19 90 60 ex 2933 29 90 40 ex 2933 39 99 20 ex 2933 39 99 24 ex 2933 39 99 30 ex 2933 39 99 45 ex 2933 39 99 47 ex 2933 39 99 48 ex 2933 39 99 55 ex 2933 49 90 60 ex 2933 59 95 45 ex 2933 59 95 50 ex 2933 59 95 55 ex 2933 59 95 65 ex 2933 59 95 75 ex 2933 79 00 60 ex 2933 99 80 32 ex 2933 99 80 35 ex 2933 99 80 37 ex 2933 99 80 55 ex 2933 99 80 76 ex 2933 99 80 88 ex 2934 10 00 60 ex 2934 99 90 20 ex 2934 99 90 30 ex 2934 99 90 83 ex 2934 99 90 84 ex 2935 00 90 30 ex 2935 00 90 53 ex 2935 00 90 63 ex 2935 00 90 77 ex 2935 00 90 82 ex 3204 17 00 40 ex 3204 17 00 50 ex 3204 19 00 11 ex 3204 19 00 21 ex 3204 19 00 31 ex 3204 19 00 41 ex 3204 19 00 51 ex 3204 19 00 61 ex 3204 20 00 20 ex 3206 49 70 10 ex 3208 90 19 45 ex 3402 90 10 60 ex 3402 90 10 70 ex 3504 00 90 10 ex 3506 91 00 40 ex 3701 30 00 20 ex 3705 90 90 10 ex 3707 10 00 45 ex 3707 10 00 50 ex 3707 90 90 40 ex 3707 90 90 85 ex 3808 91 90 30 ex 3808 92 90 50 ex 3808 93 23 10 ex 3808 93 90 10 ex 3809 92 00 20 ex 3811 19 00 10 ex 3812 30 80 30 ex 3815 19 90 60 ex 3815 90 90 70 ex 3815 90 90 80 ex 3820 00 00 20 ex 3824 90 97 05 ex 3824 90 97 06 ex 3824 90 97 07 ex 3824 90 97 08 ex 3824 90 97 09 ex 3824 90 97 10 ex 3824 90 97 11 ex 3824 90 97 12 ex 3824 90 97 13 ex 3824 90 97 14 ex 3824 90 97 15 ex 3824 90 97 16 ex 3824 90 97 17 ex 3824 90 97 18 ex 3824 90 97 20 ex 3824 90 97 21 ex 3824 90 97 22 ex 3824 90 97 23 ex 3824 90 97 24 ex 3824 90 97 25 ex 3824 90 97 26 ex 3824 90 97 27 ex 3824 90 97 28 ex 3824 90 97 29 ex 3824 90 97 30 ex 3824 90 97 31 ex 3824 90 97 32 ex 3824 90 97 33 ex 3824 90 97 34 ex 3824 90 97 35 ex 3824 90 97 36 ex 3824 90 97 37 ex 3824 90 97 38 ex 3824 90 97 39 ex 3824 90 97 40 ex 3824 90 97 41 ex 3824 90 97 42 ex 3824 90 97 43 ex 3824 90 97 44 ex 3824 90 97 45 ex 3824 90 97 46 ex 3824 90 97 47 ex 3824 90 97 48 ex 3824 90 97 49 ex 3824 90 97 50 ex 3824 90 97 51 ex 3824 90 97 52 ex 3824 90 97 53 ex 3824 90 97 54 ex 3824 90 97 55 ex 3824 90 97 56 ex 3824 90 97 57 ex 3824 90 97 58 ex 3824 90 97 59 ex 3824 90 97 60 ex 3824 90 97 61 ex 3824 90 97 62 ex 3824 90 97 63 ex 3824 90 97 64 ex 3824 90 97 65 ex 3824 90 97 66 ex 3824 90 97 78 ex 3824 90 97 79 ex 3824 90 97 80 ex 3824 90 97 81 ex 3824 90 97 82 ex 3824 90 97 83 ex 3824 90 97 84 ex 3824 90 97 85 ex 3824 90 97 87 ex 3824 90 97 88 ex 3824 90 97 89 ex 3824 90 97 90 ex 3824 90 97 92 ex 3824 90 97 94 ex 3824 90 97 95 ex 3824 90 97 97 ex 3901 10 10 10 ex 3901 90 90 30 ex 3901 90 90 40 ex 3902 10 00 40 ex 3902 90 90 60 ex 3902 90 90 93 ex 3903 19 00 30 ex 3903 90 90 15 ex 3903 90 90 20 ex 3903 90 90 25 ex 3903 90 90 75 ex 3904 10 00 20 ex 3904 30 00 20 ex 3904 50 90 92 ex 3906 90 90 41 ex 3906 90 90 85 ex 3906 90 90 87 ex 3907 40 00 10 ex 3907 40 00 20 ex 3907 40 00 30 ex 3907 40 00 40 ex 3907 40 00 50 ex 3907 40 00 60 ex 3907 60 80 30 ex 3907 91 90 10 ex 3907 99 90 70 ex 3908 90 00 50 ex 3909 50 90 10 ex 3910 00 00 60 ex 3911 90 99 31 ex 3916 20 00 91 ex 3917 40 00 91 ex 3919 10 80 23 ex 3919 10 80 27 ex 3919 10 80 32 ex 3919 10 80 37 ex 3919 10 80 43 ex 3919 10 80 85 ex 3919 90 00 20 ex 3919 90 00 22 ex 3919 90 00 24 ex 3919 90 00 26 ex 3919 90 00 28 ex 3919 90 00 29 ex 3919 90 00 33 ex 3919 90 00 37 ex 3919 90 00 44 ex 3920 20 29 93 ex 3920 59 90 20 ex 3920 62 19 25 ex 3920 62 19 81 ex 3920 91 00 51 ex 3920 91 00 52 ex 3920 91 00 92 ex 3920 91 00 93 ex 3921 90 55 25 ex 3921 90 55 30 ex 3921 90 60 95 ex 4408 39 30 10 ex 5404 19 00 30 ex 5607 50 90 10 ex 5911 90 90 40 ex 6814 10 00 10 ex 7019 19 10 30 ex 7019 19 10 55 ex 7019 40 00 21 ex 7019 40 00 29 ex 7325 99 10 20 ex 7326 20 00 20 ex 8108 90 30 10 ex 8405 90 00 10 ex 8409 91 00 10 ex 8409 99 00 20 ex 8411 99 00 50 ex 8414 30 81 50 ex 8414 90 00 20 ex 8418 99 10 50 ex 8418 99 10 60 ex 8467 99 00 10 ex 8479 89 97 40 ex 8481 30 91 91 ex 8501 10 99 82 ex 8501 31 00 40 ex 8501 31 00 65 ex 8501 31 00 70 ex 8503 00 99 35 ex 8504 40 82 50 ex 8505 11 00 33 ex 8505 11 00 70 ex 8505 11 00 80 ex 8505 19 90 30 ex 8507 60 00 30 ex 8516 90 00 60 ex 8518 40 80 91 ex 8521 90 00 20 ex 8522 90 49 60 ex 8522 90 49 65 ex 8525 80 19 25 ex 8525 80 19 31 ex 8525 80 19 35 ex 8525 80 19 50 ex 8525 80 91 10 ex 8527 91 99 10 ex 8527 99 00 10 ex 8527 99 00 20 ex 8529 90 65 25 ex 8529 90 65 35 ex 8529 90 65 40 ex 8529 90 65 45 ex 8529 90 92 47 ex 8529 90 92 49 ex 8529 90 92 70 ex 8536 50 11 35 ex 8536 50 80 81 ex 8536 50 80 82 ex 8536 69 90 82 ex 8536 69 90 83 ex 8536 69 90 85 ex 8536 69 90 88 ex 8538 90 99 95 ex 8543 90 00 20 ex 8544 20 00 10 ex 8544 42 90 20 ex 8544 49 93 20 ex 8544 49 95 10 ex 8708 21 10 10 ex 8708 21 90 10 ex 8714 91 10 23 ex 8714 91 10 33 ex 8714 91 10 70 ex 8714 91 30 23 ex 8714 91 30 33 ex 8714 91 30 70 ex 9001 90 00 21 ex 9001 90 00 65 ex 9031 80 38 20 ANNEX III Supplementary units referred to in point (2)(a) of Article 1: CN TARIC Supplementary unit 3926 90 97 31 p/st 3926 90 97 37 p/st 7006 00 90 25 p/st 7009 10 00 20 p/st 8103 90 90 10 p/st 8207 19 10 10 p/st 8401 40 00 10 p/st 8413 91 00 30 p/st 8421 21 00 20 p/st 8479 89 97 60 p/st 8482 10 10 10 p/st 8482 10 10 20 p/st 8482 10 90 10 p/st 8482 50 00 10 p/st 8503 00 99 60 p/st 8504 50 95 60 p/st 8504 90 11 20 p/st 8504 90 99 20 p/st 8505 11 00 45 p/st 8511 30 00 20 p/st 8518 90 00 30 p/st 8518 90 00 40 p/st 8518 90 00 50 p/st 8527 29 00 30 p/st 8529 90 92 55 p/st 8529 90 92 65 p/st 8538 90 99 30 p/st 8538 90 99 40 p/st 8543 70 90 13 p/st 8543 90 00 60 p/st 8544 30 00 40 p/st 8544 30 00 50 p/st 8544 42 90 40 p/st 8547 20 00 10 p/st 9013 80 90 10 p/st 9025 80 40 40 p/st 9031 80 34 40 p/st 9031 80 38 30 p/st 9031 80 38 40 p/st 3824 90 96 75 m3 7605 29 00 10 m ANNEX IV Supplementary units referred to in point (2)(b) of Article 1: CN TARIC Supplementary unit 8479 89 97 40 p/st 8504 40 82 50 p/st 3907 40 00 50 m3 3907 40 00 60 m3 3824 90 97 90 m3